Exhibit 10.1

EXECUTION VERSION

 

 

 

 

LOGO [g82227g52s10.jpg]

CREDIT AGREEMENT

dated as of

September 4, 2015

among

MEDIVATION, INC.

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC

as Sole Bookrunner and Sole Lead Arranger

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I Definitions      1    SECTION 1.01.   Defined Terms   
  1    SECTION 1.02.   Classification of Loans and Borrowings      33    SECTION
1.03.   Terms Generally      34    SECTION 1.04.   Accounting Terms; GAAP;
Convertible Indebtedness; Pro Forma Calculations      34    SECTION 1.05.  
Status of Obligations      35    ARTICLE II The Credits      35    SECTION 2.01.
  Commitments      35    SECTION 2.02.   Loans and Borrowings      35    SECTION
2.03.   Requests for Revolving Borrowings      36    SECTION 2.04.  
Determination of Dollar Amounts      37    SECTION 2.05.   Swingline Loans     
37    SECTION 2.06.   Letters of Credit      38    SECTION 2.07.   Funding of
Borrowings      42    SECTION 2.08.   Interest Elections      43    SECTION
2.09.   Termination and Reduction of Revolving Commitments      44    SECTION
2.10.   Repayment of Loans; Evidence of Debt      45    SECTION 2.11.  
Prepayment of Loans      46    SECTION 2.12.   Fees      46    SECTION 2.13.  
Interest      47    SECTION 2.14.   Alternate Rate of Interest      48   
SECTION 2.15.   Increased Costs      49    SECTION 2.16.   Break Funding
Payments      50    SECTION 2.17.   Taxes      50    SECTION 2.18.   Payments
Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of Set-offs     
54    SECTION 2.19.   Mitigation Obligations; Replacement of Lenders      56   
SECTION 2.20.   Incremental Facilities      57    SECTION 2.21.   Judgment
Currency      59    SECTION 2.22.   Defaulting Lenders      60    ARTICLE III
Representations and Warranties      61    SECTION 3.01.   Organization; Powers;
Subsidiaries      61    SECTION 3.02.   Authorization; Enforceability      62   
SECTION 3.03.   Governmental Approvals; No Conflicts      62    SECTION 3.04.  
Financial Condition; No Material Adverse Change      62    SECTION 3.05.  
Properties      63    SECTION 3.06.   Litigation, Environmental and Labor
Matters      63    SECTION 3.07.   Compliance with Laws and Agreements      63
   SECTION 3.08.   Investment Company Status      64    SECTION 3.09.   Taxes   
  64    SECTION 3.10.   ERISA      64    SECTION 3.11.   Disclosure      64   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   SECTION 3.12.   Federal Reserve Regulations      64    SECTION
3.13.   Liens      64    SECTION 3.14.   No Default      64    SECTION 3.15.  
No Burdensome Restrictions      64    SECTION 3.16.   Solvency      64   
SECTION 3.17.   Insurance      65    SECTION 3.18.   Security Interest in
Collateral      65    SECTION 3.19.   Anti-Corruption Laws and Sanctions      65
   ARTICLE IV Conditions      65    SECTION 4.01.   Effective Date      65   
SECTION 4.02.   Each Credit Event      66    ARTICLE V Affirmative Covenants   
  67    SECTION 5.01.   Financial Statements and Other Information      67   
SECTION 5.02.   Notices of Material Events      68    SECTION 5.03.   Existence;
Conduct of Business      68    SECTION 5.04.   Payment of Obligations      69   
SECTION 5.05.   Maintenance of Properties; Insurance      69    SECTION 5.06.  
Books and Records; Inspection Rights      69    SECTION 5.07.   Compliance with
Laws and Material Contractual Obligations      70    SECTION 5.08.   Use of
Proceeds      70    SECTION 5.09.   Subsidiary Guarantors; Pledges; Additional
Collateral; Further Assurances      70    ARTICLE VI Negative Covenants      71
   SECTION 6.01.   Indebtedness      72    SECTION 6.02.   Liens      74   
SECTION 6.03.   Fundamental Changes and Asset Sales      76    SECTION 6.04.  
Investments, Loans, Advances, Guarantees and Acquisitions      78    SECTION
6.05.   Swap Agreements      80    SECTION 6.06.   Transactions with Affiliates
     80    SECTION 6.07.   Restricted Payments      81    SECTION 6.08.  
Restrictive Agreements      81    SECTION 6.09.   Subordinated Indebtedness and
Amendments to Subordinated Indebtedness Documents      82    SECTION 6.10.  
Sale and Leaseback Transactions      82    SECTION 6.11.   Financial Covenants
     83    ARTICLE VII Events of Default      83    ARTICLE VIII The
Administrative Agent      86    ARTICLE IX Miscellaneous      89    SECTION
9.01.   Notices      89   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page   SECTION 9.02.   Waivers; Amendments      91    SECTION 9.03.  
Expenses; Indemnity; Damage Waiver      93    SECTION 9.04.   Successors and
Assigns      95    SECTION 9.05.   Survival      98    SECTION 9.06.  
Counterparts; Integration; Effectiveness; Electronic Execution      98   
SECTION 9.07.   Severability      99    SECTION 9.08.   Right of Setoff      99
   SECTION 9.09.   Governing Law; Jurisdiction; Consent to Service of Process   
  99    SECTION 9.10.   WAIVER OF JURY TRIAL      100    SECTION 9.11.  
Headings      101    SECTION 9.12.   Confidentiality      101    SECTION 9.13.  
USA PATRIOT Act      103    SECTION 9.14.   Releases of Liens and Subsidiary
Guarantors      103    SECTION 9.15.   Appointment for Perfection      104   
SECTION 9.16.   Interest Rate Limitation      104    SECTION 9.17.   No Advisory
or Fiduciary Responsibility      104    ARTICLE X Borrower Guarantee      105   
SECTION 10.01.   Guarantee      105    SECTION 10.02.   California Waivers     
107   

 

iii



--------------------------------------------------------------------------------

SCHEDULES: Schedule 2.01 – Revolving Commitments Schedule 3.01 – Subsidiaries
Schedule 3.05 – Intellectual Property Schedule 3.06 – Litigation Schedule 3.07 –
Compliance with Laws and Agreements Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens Schedule 6.08 – Existing Restrictive Agreements
EXHIBITS: Exhibit A – Form of Assignment and Assumption Exhibit B – List of
Closing Documents Exhibit C-1 – Form of U.S. Tax Certificate (Foreign Lenders
That Are Not Partnerships) Exhibit C-2 – Form of U.S. Tax Certificate
(Foreign Participants That Are Not Partnerships) Exhibit C-3 – Form of U.S. Tax
Certificate (Foreign Participants That Are Partnerships) Exhibit C-4 – Form of
U.S. Tax Certificate (Foreign Lenders That Are Partnerships) Exhibit D-1 – Form
of Borrowing Request Exhibit D-2 – Form of Interest Election Request Exhibit E –
Form of Note

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”) dated as of September 4, 2015 among
MEDIVATION, INC., the LENDERS from time to time party hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR” when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means any acquisition (whether by purchase, merger, consolidation
or otherwise) or series of related acquisitions by the Borrower or any
Subsidiary of (i) all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line (including rights in respect of any drug or other pharmaceutical product)
or line of business of) any Person, (ii) all or substantially all the Equity
Interests in, a Person or division or line of business of a Person or (iii) an
Exclusive License to develop and commercialize a drug or other product line of
any Person.

“Acquisition Consideration” means the sum of the cash purchase price for any
Permitted Acquisition payable at or prior to the closing date of such Permitted
Acquisition (and which, for the avoidance of doubt, shall not include any
purchase price adjustment, royalty, earnout, contingent payment or any other
deferred payment of a similar nature) plus the aggregate principal amount of
Indebtedness assumed on such date in connection with such Permitted Acquisition,
exclusive of all fees and expenses.

“Acquisition Holiday” has the meaning assigned to such term in Section 6.11(a).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).



--------------------------------------------------------------------------------

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof. As of the Effective Date, the
Aggregate Revolving Commitment is $75,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling and
(iv) any other currency (x) that is a lawful currency (other than Dollars) that
is readily available and freely transferable and convertible into Dollars,
(y) for which a LIBOR Screen Rate is available in the Administrative Agent’s
determination and (z) that is agreed to by the Administrative Agent and each of
the Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth therein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
FRBNY Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the FRBNY Rate or the Adjusted
LIBO Rate, respectively.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Revolving Commitment represented by such Lender’s Revolving
Commitment; provided that, in the case of Section 2.22 when a Defaulting Lender
shall exist, “Applicable Percentage” shall mean the percentage of the Aggregate
Revolving Commitment (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment. If the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any Domestic Subsidiary of its Equity Interests in a Foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code or any Domestic Foreign Holding Company.

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Senior Secured Net Leverage Ratio applicable on such date:

 

2



--------------------------------------------------------------------------------

    

Senior Secured Net
Leverage Ratio:

   Eurocurrency
Spread     ABR Spread     Commitment Fee
Rate  

Category 1:

   < 0.75 to 1.00      1.75 %      0.75 %      0.25 % 

Category 2:

  

> 0.75 to 1.00 but

< 1.50 to 1.00

     2.00 %      1.00 %      0.30 % 

Category 3:

  

> 1.50 to 1.00 but

< 2.25 to 1.00

     2.25 %      1.25 %      0.35 % 

Category 4:

   > 2.25 to 1.00      2.50 %      1.50 %      0.40 % 

For purposes of the foregoing,

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 2, 3 or 4 should have been applicable
during such period, in which case such other Category shall be deemed to be
applicable during such period) and adjustments to the Category then in effect
shall thereafter be effected in accordance with the preceding paragraphs.

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.

“Available Amount” means, at any time (the “Available Amount Reference Time”),
an amount (which shall not be less than zero) equal to the sum of:

(a) $50,000,000; plus

(b) the aggregate cumulative sum of Excess Cash Flow of the Borrower and the
Subsidiaries for each fiscal quarter of the Borrower ended prior to the
Available Amount Reference Time, commencing with the fiscal quarter ending
September 30, 2015; plus

 

3



--------------------------------------------------------------------------------

(c) the amount of any capital contributions or Net Cash Proceeds from the sale
or issuance of any Equity Interests received by or made to the Borrower (or any
direct or indirect parent thereof and contributed by such parent to the
Borrower) during the period from and including the Business Day immediately
following the Effective Date through and including the Available Amount
Reference Time; plus

(d) Net Cash Proceeds from the Disposition of Investments made using the
Available Amount; minus

(e) the aggregate amount of (i) investments, loans and advances made using the
Available Amount pursuant to Section 6.04(g) and (ii) Restricted Payments made
using the Available Amount pursuant to Section 6.07(d), in each case, during the
period from and including the Business Day immediately following the Effective
Date through and including the Available Amount Reference Time (without taking
account of the intended usage of the Available Amount at the Available Amount
Reference Time for which such determination is being made).

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed that
any Lender’s Swingline Exposure shall not be deemed to be a component of the
Revolving Credit Exposure for purposes of calculating the commitment fee under
Section 2.12(a).

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions and other payment processing services, return items, any direct
debit scheme or arrangement, overdrafts and interstate depository network
services).

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

4



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Bond Hedge Transaction” has the meaning assigned to such term in the definition
of “Permitted Call Spread Swap Agreement”.

“Borrower” means Medivation, Inc., a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit D-1.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP; provided, however, that, for the avoidance of doubt, any obligations
relating to a lease that was accounted for by such Person as an operating lease
as of the Effective Date and any similar lease entered into after the Effective
Date by such Person shall be accounted for as obligations relating to an
operating lease and not as Capital Lease Obligations.

“Change in Control” means (a) the acquisition of beneficial ownership, directly
or indirectly, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof), of Equity Interests representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower; (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were not
(i) nominated or approved by the board of directors of the Borrower or
(ii) appointed by directors so nominated or approved; or (c) the occurrence of a
change in control, or other similar provision, as defined in any agreement or
instrument evidencing any Material Indebtedness (triggering a default or
mandatory prepayment, which default or mandatory prepayment has not been waived
in writing) other than Indebtedness permitted under Section 6.01(g).

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation

 

5



--------------------------------------------------------------------------------

or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rules, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Term Loans of any Series or Swingline Loans, and (b) any Commitment,
refers to whether such Commitment is a Revolving Commitment or an Incremental
Term Loan Commitment of any Series.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations;
provided that the Collateral shall exclude Excluded Assets.

“Collateral Documents” means, collectively, the Security Agreement and all other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, loan agreements, notes, guarantees, subordination agreements,
pledges, powers of attorney, consents, assignments and financing statements
whether heretofore, now, or hereafter executed by the Borrower or any of its
Subsidiaries and delivered to the Administrative Agent to secure the Secured
Obligations.

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Incremental Term Loan Commitment of any Series (as the
context requires).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Computation Date” has the meaning assigned to such term in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Cash Interest Expense” means (a) Consolidated Interest Expense
payable in cash, excluding, to the extent otherwise included in the calculation
of Consolidated Interest Expense for the applicable period, without duplication,
(i) debt issuance costs, interest expense arising out of the amortization of
debt discount under Accounting Standards Codification 470-20 or premium and
commitment, bridge or other financing fees and expenses, (ii) non-cash interest
expense attributable to the movement in mark-to-market valuation of Swap
Agreements or other derivative instruments pursuant to Statement of Financial
Accounting Standards No. 133 (codified under Accounting Standards Codification
815) and any cash costs associated with breakage in respect of Swap Agreements,
(iii) annual agency or trustee fees, unused line fees and letter of credit fees
and expenses, (iv) amortization of deferred financing fees and (v) all
non-recurring cash interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations under any agreement
governing Indebtedness, minus (b) interest income received or receivable in cash
(to the extent not netted against interest expense in the calculation of
Consolidated Interest Expense).

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted in
determining Consolidated Net Income for such period, (i) Consolidated Interest
Expense, (ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) any non-cash charges attributable to impairment of
goodwill or other intangible assets, impairment of long-lived assets or purchase
price accounting and any extraordinary, unusual or non-recurring non-cash
expenses or losses, (vi) non-cash expenses related to stock based compensation,
(vii) fees and expenses directly incurred or paid in connection with (x) the
Transactions, (y) any Permitted Acquisition or any other Acquisition not
prohibited by this Agreement and (z) to the extent permitted hereunder,
issuances or incurrence of Indebtedness, issuances of Equity Interests or
refinancing transactions and modifications of instruments of Indebtedness;
provided that the aggregate amount of fees and expenses added back pursuant to
this clause (vii) shall not exceed 15% of Consolidated EBITDA for any applicable
Reference Period (prior to giving effect to the addback of such items pursuant
to this clause (vii)), (viii) any non-recurring charges, costs, losses, fees and
expenses directly incurred or paid directly as a result of discontinued
operations or any sale or disposition of any asset of the Borrower or any of its
Subsidiaries, (ix) any unrealized losses in respect of Swap Agreements, (x) the
amount of cost savings, operating expense reductions and synergies projected by
the Borrower in good faith to be realized as a result of any disposition,
restructuring activity, consolidation, integration, operational change,
Permitted Acquisition or any other Investment, in each case within the four
consecutive fiscal quarters following the consummation thereof (or following the
consummation of the squeeze-out merger in the case of an acquisition structured
as a two-step transaction), calculated as though such cost savings and synergies
had been realized on the first day of such period and net of the amount of
actual benefits received during such period from such acquisition; provided that
(A) a duly completed certificate signed by a Financial Officer of the Borrower
shall be delivered to the Administrative Agent certifying that such cost savings
and synergies are reasonably expected and factually supportable in the good
faith judgment of the Borrower, (B) no cost savings or synergies shall be added
pursuant to this clause (x) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period and (C) the aggregate amount of cost savings and
synergies added back pursuant to this clause (x) shall not exceed 10% of
Consolidated EBITDA for any applicable Reference Period (prior to giving effect
to the addback of such items pursuant to this clause (x)), (xi) restructuring
charges or reserves, including write-downs and write-offs, including any
one-time costs incurred in connection with Permitted Acquisitions or any other
Acquisitions not prohibited by this Agreement and costs related to the closure,
consolidation and integration of facilities, information technology
infrastructure and legal entities, and severance and retention bonuses,
(xii) adjustments relating to purchase price allocation accounting,
(xiii) Milestone Payments and Upfront Payments and (xiv) net losses (including
all fees, expenses and charges related thereto) on the retirement or
extinguishment of indebtedness minus, to the extent included in Consolidated Net
Income for such period, (1) interest income (to the extent not netted against
interest expense in the calculation of Consolidated Interest Expense),
(2) income tax credits and refunds (to the extent not netted from tax expense),
(3) any cash payments made during such period in respect of items

 

7



--------------------------------------------------------------------------------

described in clauses (v) or (vi) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were incurred, (4) any non-recurring
income or gains directly as a result of discontinued operations, (5) any
unrealized income or gains in respect of Swap Agreements (to the extent not
included in clause (1) above or netted against interest expense in the
calculation of Consolidated Interest Expense) and (6) extraordinary, unusual or
non-recurring income or gains realized other than in the ordinary course of
business, all calculated for the Borrower and its Subsidiaries in accordance
with GAAP on a consolidated basis. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each such period, a
“Reference Period”), (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving effect thereto on a pro forma basis as if such Material Acquisition
occurred on the first day of such Reference Period.

“Consolidated Funded Indebtedness” means, as of the date of any determination
thereof, the aggregate Indebtedness of the Borrower and its Subsidiaries
calculated on a consolidated basis as of such date in accordance with GAAP
consisting of (a) Indebtedness in respect of obligations for borrowed money,
(b) Indebtedness in respect of obligations evidenced by bonds, debentures, notes
or similar instruments and (c) Indebtedness in respect of Capital Lease
Obligations; provided that Consolidated Funded Indebtedness shall not include
(i) Indebtedness in respect of obligations in respect of letters of credit or
letters of guaranty, except to the extent of unreimbursed obligations in respect
of any drawn letter of credit or bank guaranty or (ii) for the avoidance of
doubt, obligations under Swap Agreements.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP). In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a pro forma basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
wholly-owned Subsidiary of the Borrower.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

8



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

“Disposition Consideration” means (i) for any sale, transfer, lease or
disposition (other than an Exclusive License), the aggregate fair market value
of any assets sold, transferred, leased or otherwise disposed of and (ii) for
any Exclusive License, the aggregate cash payment paid to the Borrower or any
Subsidiary on or prior to the consummation of the Exclusive License (and which,
for the avoidance of doubt, shall not include any royalty, earnout, contingent
payment or any other deferred payment that may be payable thereafter).

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04 (or on or as of such other date as expressly
provided for herein).

“Dollars” or “$” refers to lawful money of the United States of America.

 

9



--------------------------------------------------------------------------------

“Domestic Foreign Holding Company” mean any Domestic Subsidiary that owns no
material assets (directly or through one or more disregarded entities) other
than capital stock (including any debt instrument treated as equity for U.S.
federal income tax purposes) of one or more foreign subsidiaries that are
“controlled foreign corporations” within the meaning of Section 957 of the Code.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on market, (including related intellectual property), but not of
Equity Interests in any Person or any operating business unit unless such rights
constitute all or substantially all of such Person’s or operating business’
assets.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible into or exchangeable for,
directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible into or exchangeable for Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event, but excluding any Indebtedness convertible into
or exchangeable for Equity Interests.

 

10



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing; provided that “Equity Interests” shall not include Indebtedness
convertible into, or exchangeable for, any Equity Interest.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“euro” and/or “€” means the single currency of the Participating Member States.

“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in determining such Consolidated

 

11



--------------------------------------------------------------------------------

Net Income, and (iii) the aggregate net amount of non-cash loss on the
disposition of property by the Borrower and its Subsidiaries during such fiscal
year (other than sales of inventory in the ordinary course of business), to the
extent deducted in arriving at such Consolidated Net Income, minus (b) the sum,
without duplication, of (i) the amount of all non-cash credits included in
determining such Consolidated Net Income, (ii) the aggregate amount paid by the
Borrower and its Subsidiaries during such fiscal year on account of Consolidated
Capital Expenditures, excluding any amount funded with proceeds from the
issuance of Funded Indebtedness (other than Revolving Loans or intercompany
loans), (iii) the aggregate amount of all principal payments of Indebtedness of
the Borrower and its Subsidiaries (including the principal component of Capital
Lease Obligations, but excluding (x) any such Indebtedness to the extent
refinanced with Funded Indebtedness (other than Revolving Loans or intercompany
loans), (y) all prepayments of Revolving Loans made during such period and
(z) all prepayments under any other revolving credit facility, except in the
case of this clause (z), to the extent there is not an equivalent permanent
reduction in commitments thereunder) made during such fiscal year, except to the
extent financed with the proceeds of an incurrence or issuance of other
Indebtedness (other than Revolving Loans) of the Borrower or its Subsidiaries
and (iv) the aggregate net amount of non-cash gain on the disposition of
property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
included in determining such Consolidated Net Income.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

“Excluded Assets” means:

(a) any real property (including any leasehold interests therein);

(b) assets subject to certificates of title (other than motor vehicles subject
to certificates of title; provided that perfection of security interests in such
motor vehicles shall be limited to the filing of UCC financing statements);

(c) assets in respect of which pledges and security interests are prohibited by
applicable law, rule or regulation or agreements with any Governmental Authority
(other than to the extent that such prohibition would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408, 9-409 or other applicable provisions of
the UCC of any relevant jurisdiction or any other applicable law); provided
that, immediately upon the ineffectiveness, lapse or termination of any such
prohibitions, such assets shall automatically cease to constitute “Excluded
Assets”;

(d) Equity Interests in any Person other than wholly-owned Subsidiaries to the
extent not permitted by customary terms in such Person’s organizational or joint
venture documents (unless any such restriction would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408, 9-409 or other applicable provisions of
the UCC of any relevant jurisdiction or any other applicable law);

 

12



--------------------------------------------------------------------------------

(e) any lease, license or other agreement or any property subject to a purchase
money security interest, similar arrangement or other contractual restriction,
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license or agreement, purchase money or other arrangement
or contractual restriction or creates a right of termination in favor of any
other party thereto (other than a Credit Party) (other than (i) proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition, (ii) to the extent that any such term
has been waived or (iii) to the extent any such term would be rendered
ineffective pursuant to Section 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law);
provided that, immediately upon the ineffectiveness, lapse or termination of any
such express term, such assets shall automatically cease to constitute “Excluded
Assets”;

(f) (i) escrow accounts and trust accounts, (ii) payroll accounts (iii) accounts
used for payroll taxes and/or withheld income taxes, (iv) accounts used for
employee wage and benefit payments, (v) accounts pledged to secure performance
(including to secure letters of credit and bank guarantees) to the extent
constituting Liens permitted by Section 6.02, (vi) custodial accounts,
(vii) accounts that are swept to a zero balance on a daily basis to a deposit
account that is subject to a control agreement and (viii) other similar deposit
or securities accounts;

(g) any “intent-to-use” application for registration of a trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act of an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;

(h) Margin Stock;

(i) all commercial tort claims (as defined in the UCC) below $500,000;

(j) voting Equity Interests in a Foreign Subsidiary that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code and voting
Equity Interests in a Domestic Foreign Holding Company, in each case, in excess
of 65% of the total voting Equity Interests in such Subsidiary; and

(k) any other assets where the cost of obtaining or perfecting a security
interest in such assets exceeds the practical benefit to the Lenders afforded
thereby as reasonably determined by the Administrative Agent in writing (in
consultation with the Borrower);

provided that, “Excluded Assets” shall not include any proceeds, products,
substitutions or replacements of Excluded Assets (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Assets).

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by

 

13



--------------------------------------------------------------------------------

virtue of such Loan Party’s failure for any reason to constitute an ECP at the
time the Guarantee of such Loan Party or the grant of such security interest
becomes effective with respect to such Specified Swap Obligation. If a Specified
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Specified Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Revolving Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit or Revolving
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or Revolving
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

“Exclusive License” means, with respect to any drug or pharmaceutical product,
any license to develop, commercialize, sell, market and promote such drug or
pharmaceutical product with a term greater than five (5) years (unless
terminable prior to such time without material penalty or premium by the
licensor) and which provides for exclusive rights to develop, commercialize,
sell, market and promote such drug or product within the United States; provided
that an “Exclusive License” shall not include (a) any license to import, export,
distribute or sell any such drug or product on an exclusive basis within any
particular geographic region or territory, (b) any licenses, which may be
exclusive, to manufacture or package any such drug or product, (c) any license
to manufacture, use, offer for sale or sell any authorized generic version of
such drug or product and (d) any license in connection with any companion
diagnostics. “Exclusively License” shall have the correlative meaning.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
between the United States of America and any non-U.S. jurisdiction with respect
to the foregoing and any law, regulation or practice adopted pursuant to such
intergovernmental agreement.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

14



--------------------------------------------------------------------------------

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Currency Sublimit” means $20,000,000.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“FRBNY” means the Federal Reserve Bank of New York.

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Funded Indebtedness” means, with respect to any Person, all Indebtedness of
such Person that by its terms matures more than one year after the date of
determination or incurrence or matures within one year from such date but is
renewable or extendible, at the option of such Person, to a date more than one
year after such date or arises under a revolving credit or similar agreement
that obligates the lender or lenders to extend credit during a period of more
than one year after such date, including, without limitation, all amounts of
Funded Indebtedness of such Person required to be paid or prepaid within one
year after the date of its creation.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

15



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the lesser of (a) the
stated or determinable amount of the primary payment obligation in respect of
which such Guarantee is made and (b) the maximum amount for which the
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary payment obligation and the maximum
amount for which such guaranteeing Person may be liable are not stated or
determinable, in which case the amount of the Guarantee shall be such
guaranteeing Person’s maximum reasonably possible liability in respect thereof
as reasonably determined by the Borrower in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hostile Acquisition” means the acquisition of the Equity Interests of a Person
through a tender offer or similar solicitation of the owners of such Equity
Interests which has not been approved (prior to the entry of the definitive
agreement for such acquisition) by the board of directors (or any other
applicable governing body) of such Person or by similar action if such Person is
not a corporation.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Loan Commitment.

“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.01(i).

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Loan Commitments of any Series or Incremental
Revolving Commitments and effecting such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.20.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

 

16



--------------------------------------------------------------------------------

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Facility Agreement and Section 2.20, to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Credit Exposure under such Incremental Facility Agreement.

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant an Incremental Facility
Agreement and Section 2.20, to make Incremental Term Loans of any Series
hereunder, expressed as an amount representing the maximum principal amount of
the Incremental Term Loans of such Series to be made by such Lender.

“Incremental Term Loans” means any term loans made pursuant to Section 2.20(a).

“Incremental Term Maturity Date” means, with respect to Incremental Term Loans
of any Series, the scheduled date on which such Incremental Term Loans shall
become due and payable in full hereunder, as specified in the applicable
Incremental Facility Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable and accrued
expenses arising in the ordinary course of business and licenses in the ordinary
course of business), (d) all obligations of such Person in respect of the
deferred purchase price of property or services if and to the extent such
obligation would appear as a liability upon the balance sheet of the specified
Person in accordance with GAAP (excluding (i) accounts payable or other
liability to trade creditors incurred in the ordinary course of business,
(ii) deferred compensation and severance, pension, health and welfare retirement
and equivalent benefits to current or former employees, directors or managers of
such Person and its Subsidiaries, (iii) any purchase price adjustment, royalty,
earnout, Milestone Payment, contingent payment or deferred payment of a similar
nature incurred in connection with an Acquisition and (iv) licenses in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed;
provided that, if such Person has not assumed or otherwise become liable in
respect of such Indebtedness, such obligations shall be deemed to be in an
amount equal to the lesser of (i) the unpaid amount of such Indebtedness and
(ii) fair market value of such property at the time of determination (in the
Borrower’s good faith estimate), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, Permitted Call Spread Swap Agreements, Permitted
Equity Derivatives, and any obligations thereunder, shall not constitute
Indebtedness.

 

17



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Interest Coverage Ratio” means, as of any date of determination for the
Borrower, as determined on a consolidated basis and in accordance with GAAP, the
ratio of (a) Consolidated EBITDA (for the most recently completed four
consecutive fiscal quarters of the Borrower ending on or most recently ended
prior to such date for which financial statements are available), to
(b) Consolidated Cash Interest Expense (for the most recently completed four
consecutive fiscal quarters of the Borrower ending on or most recently ended
prior to such date for which financial statements are available).

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit D-2.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if reasonably satisfactory to the Administrative Agent and each of the
Lenders, such other period) thereafter, as the Borrower may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen
Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, at such time.

“Investment” has the meaning assigned to such term in Section 6.04.

“IRS” means the United States Internal Revenue Service.

 

18



--------------------------------------------------------------------------------

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does not
appear on either of such Reuters pages, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such Agreed Currency and Interest Period; provided that, if
the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided, further, that if a LIBOR
Screen Rate shall not be available at such time for such Interest Period (the
“Impacted Interest Period”), then the LIBO Rate for such Agreed Currency and
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any

 

19



--------------------------------------------------------------------------------

financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities; provided that any precautionary UCC financing statements or similar
filings (including any filing of a UCC financing statement or other filing with
a Governmental Authority in respect of an operating lease or a consignment) and
any filings with any Governmental Authority in respect of any license (other
than an Exclusive License) shall not constitute Liens to the extent that such
operating lease, consignment or license to which the filings relate are
otherwise Liens permitted by Section 6.02.

“Limited Conditionality Acquisition” has the meaning assigned to such term in
Section 2.20(c).

“Limited Conditionality Acquisition Agreement” has the meaning assigned to such
term in Section 2.20(c).

“Liquidity Amount” means, as of any date of determination, the lesser of (i) the
aggregate amount of unrestricted and unencumbered (other than Liens securing the
Secured Obligations) cash and Permitted Investments maintained by the Borrower
and its Subsidiaries of such date and (ii) $150,000,000.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Collateral Documents,
the Subsidiary Guaranty, the Incremental Facility Agreements and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered by a Loan Party to, or in favor of, the Administrative
Agent or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, and letter of credit agreements whether
heretofore, now or hereafter executed by or on behalf of any Loan Party and
delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Board.

“Material Acquisition” means any Permitted Acquisition (other than a Drug
Acquisition or Exclusive License) that involves payment of aggregate Acquisition
Consideration by the Borrower and its Subsidiaries in excess of $20,000,000.

 

20



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations or financial condition of the Borrower and its
Subsidiaries taken as a whole, or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers or dispositions of property, or any Exclusive
License, that involves payment of Disposition Consideration to the Borrower of
any of its Subsidiaries in excess of $20,000,000.

“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent fiscal quarter of the Borrower, for the period of four
consecutive fiscal quarters then ended, for which financial statements have been
delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a)), contributed greater than five percent (5%) of Consolidated
EBITDA for such period or (ii) which contributed greater than five percent
(5%) of Consolidated Total Assets as of such date; provided that, if at any time
the aggregate amount of Consolidated EBITDA or Consolidated Total Assets
attributable to all Domestic Subsidiaries that are not Material Domestic
Subsidiaries exceeds ten percent (10%) of Consolidated EBITDA for any such
period or ten percent (10%) of Consolidated Total Assets as of the end of any
such fiscal quarter for which financial statements are available, the Borrower
(or, in the event the Borrower has failed to do so concurrently with the
delivery of financial statements for such period, the Administrative Agent)
shall designate sufficient Domestic Subsidiaries as “Material Domestic
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Domestic Subsidiaries.

“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent fiscal quarter of the Borrower, for the period of four consecutive
fiscal quarters then ended, for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)),
contributed greater than five percent (5%) of Consolidated EBITDA for such
period or (ii) which contributed greater than five percent (5%) of Consolidated
Total Assets as of such date; provided that, if at any time the aggregate amount
of Consolidated EBITDA or Consolidated Total Assets attributable to all Foreign
Subsidiaries that are not Material Foreign Subsidiaries exceeds ten percent
(10%) of Consolidated EBITDA for any such period or ten percent (10%) of
Consolidated Total Assets as of the end of any such fiscal quarter for which
financial statements are available, the Borrower (or, in the event the Borrower
has failed to do so concurrently with the delivery of financial statements for
such period, the Administrative Agent) shall designate sufficient Foreign
Subsidiaries as “Material Foreign Subsidiaries” to eliminate such excess, and
such designated Subsidiaries shall for all purposes of this Agreement constitute
Material Foreign Subsidiaries.

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and any intercompany Indebtedness solely between or among the Borrower
and its Subsidiaries), or obligations in respect of one or more Swap Agreements,
of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $15,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Borrower or any
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Subsidiary would be required to pay if such Swap Agreement were terminated
at such time.

“Material Subsidiary” means, collectively, each Material Domestic Subsidiary and
each Material Foreign Subsidiary.

 

21



--------------------------------------------------------------------------------

“Maturity Date” means September 2, 2016.

“Milestone Payments” means payments made under contractual obligations existing
during the period of twelve months ending on the Effective Date or contractual
obligations arising thereafter, in each case in connection with any Permitted
Acquisition, Drug Acquisition or other acquisition (including any license or the
acquisition of any license) of any rights in respect of any drug or other
pharmaceutical product (and any related property or assets) to sellers (or
licensors) of the assets or Equity Interests acquired (or licensed) therein
based on the achievement of specified revenue, profit or other performance
targets (financial or otherwise).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including any cash received in respect of any
non-cash proceeds, but only as and when received, minus (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset, the amount of all mandatory prepayments
required to be made as a result of such event and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer of the Borrower).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof; provided that (i) the definition of “Obligations”
shall not create or include any guarantee by any Loan Party of any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party and (ii) obligations arising under Permitted Equity Derivatives
shall not be considered Obligations.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

22



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may reasonably determine)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means (i) the Specified Acquisition and (ii) any
Acquisition (but excluding in any event a Hostile Acquisition), if in each case,
at the time of and immediately after giving effect thereto, (a) no Default has
occurred and is continuing or would arise after giving effect (including giving
effect on a pro forma basis) thereto, (b) such Person or division or line of
business is engaged in the same or a similar line of business as the Borrower
and the Subsidiaries or business reasonably related or ancillary thereto or
similar or complementary thereto or reasonable extensions thereof, (c) all
actions required to be taken with respect to such acquired or newly formed
Subsidiary under Section 5.09 shall have been taken or will be taken within the
time periods specified therein (subject to extensions as agreed by the
Administrative Agent in its reasonable discretion), (d) the Borrower and the
Subsidiaries are in compliance, on a pro forma basis, with the covenants
contained in Section 6.11 (including, in the case of Section 6.11(a), after
giving effect to the increased maximum Senior Secured Net Leverage Ratio
permitted under such Section 6.11(a) if the Borrower has invoked the Acquisition
Holiday in accordance with the terms and conditions of such Section 6.11(a))
recomputed as of the last day of the most recently

 

23



--------------------------------------------------------------------------------

ended fiscal quarter of the Borrower for which financial statements are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and, if the
Acquisition Consideration with respect to such Acquisition exceeds $100,000,000,
the Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Borrower to such effect, together with all relevant
financial information, statements and projections requested by the
Administrative Agent and (e) in the case of an acquisition, merger or
consolidation involving the Borrower, the Borrower is the surviving entity of
such merger and/or consolidation.

“Permitted Call Spread Swap Agreement” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower (or
other securities or property following a merger event or other change of the
common stock of the Borrower), the cash value thereof or a combination thereof
from time to time upon exercise of such option entered into by the Borrower in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Bond Hedge Transaction”) and (b) any Swap Agreement pursuant to which the
Borrower issues to the counterparty thereto warrants to acquire common stock of
the Borrower (or other securities or property following a merger event or other
change of the common stock of the Borrower) (whether such warrant is settled in
shares, cash or a combination thereof) entered into by the Borrower in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Warrant Transaction”); provided that (i) the terms, conditions and covenants of
each such Swap Agreement shall be such as are customary for Swap Agreements of
such type (as determined by the board of directors of the Borrower, or a
committee thereof, in good faith), (ii) the purchase price for such Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Warrant Transaction, does not exceed the net proceeds received by the
Borrower from the issuance of the related Permitted Convertible Notes and
(iii) in the case of clause (b) above, such Swap Agreement would be classified
as an equity instrument in accordance with GAAP.

“Permitted Convertible Notes” means any unsecured notes issued by the Borrower
that are convertible into a fixed number (subject to customary anti-dilution
adjustments, “make-whole” increases and other customary changes thereto) of
shares of common stock of the Borrower (or other securities or property
following a merger event or other change of the common stock of the Borrower),
cash or any combination thereof (with the amount of such cash or such
combination determined by reference to the market price of such common stock or
such other securities); provided that, the Indebtedness thereunder is permitted
under clause (h) or (i) of Section 6.01 and satisfies the following
requirements: (i) both immediately prior to and after giving effect (including
pro forma effect) thereto, no Default or Event of Default shall exist or result
therefrom, (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 91 days after the latest final maturity date of the Revolving
Commitments existing at the time of such incurrence (it being understood that
neither (x) any provision requiring an offer to purchase such Indebtedness as a
result of change of control or asset sale or other fundamental change nor
(y) any early conversion of any Permitted Convertible Notes in accordance with
the terms thereof shall violate the foregoing restriction) and (iii) such
Indebtedness is not guaranteed by any Subsidiary of the Borrower other than the
Subsidiary Guarantors (which guarantees, if such Indebtedness is subordinated,
shall be expressly subordinated to the Secured Obligations on terms not less
favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness).

“Permitted Debt” means Indebtedness for borrowed money incurred by the Borrower
or any Subsidiary Guarantor; provided that (i) any such Permitted Debt, if
guaranteed, shall not be guaranteed by any Subsidiary other than a Subsidiary
Guarantor and, if secured (as permitted by Sections

 

24



--------------------------------------------------------------------------------

6.01 and 6.02), shall be secured solely by all or some portion of the Collateral
pursuant to security documents no more favorable to the secured party or party,
taken as a whole (as determined by the Borrower in good faith), than the
Collateral Documents, (ii) any such Permitted Debt, if secured, shall be subject
to a customary intercreditor agreement in form and substance reasonably
satisfactory to the Borrower and the Administrative Agent and (iii) such
Permitted Debt shall not mature prior to the date that is 91 days after the
latest final maturity date of the Revolving Commitments existing at the time of
such incurrence (it being understood that neither (x) any provision requiring an
offer to purchase such Indebtedness as a result of change of control or asset
sale or other fundamental change nor (y) any early conversion of any Permitted
Debt shall violate the foregoing restriction).

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04 and Liens for unpaid utility charges;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in compliance with Section 5.04;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations or employment laws or to secure other public,
statutory or regulatory obligations and (ii) in respect of letters of credit,
bank guarantees or similar instruments issued for the account of the Borrower or
any Subsidiary in the ordinary course of business supporting obligations of the
type set forth in clause (c)(i) above;

(d) pledges and deposits to (i) secure the performance of bids, trade and
commercial contracts, government contracts, leases, statutory obligations,
surety and appeal bonds, performance and completion bonds and other obligations
of a like nature, in each case in the ordinary course of business and (ii) in
respect of letters of credit, bank guarantees or similar instruments issued for
the account of the Borrower or any Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (d)(i) above;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII or securing appeal or surety bonds
related to such judgments;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
payment processors; provided that such deposit accounts or funds are not
established or deposited for the purpose of providing collateral for any
Indebtedness;

(h) any interest or title of a licensor under any license or sublicense entered
into by the Borrower or any Subsidiary as a licensee or sublicensee (i) existing
on the date hereof or (ii) in the ordinary course of its business;

 

25



--------------------------------------------------------------------------------

(i) licenses, sublicenses, leases or subleases granted (i) between or among any
of the Loan Parties or any of their Subsidiaries (or any combination thereof) or
(ii) to other Persons permitted under Section 6.03; and

(j) (i) Liens in favor of any Loan Party; and (ii) Liens on the property of any
Subsidiary that is not a Guarantor in favor of the Borrower or any other
Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Equity Derivatives” means any (i) Permitted Call Spread Swap
Agreements and (ii) forward purchase, accelerated share purchase, call option,
warrant transaction or other equity derivative transactions relating to the
Equity Interests of the Borrower entered into by the Borrower or any Subsidiary
provided that, in the case of clause (ii), any Restricted Payment made in
connection with such transaction is permitted pursuant to Section 6.04,
including any Swap Agreements executed in connection therewith (or deemed
executed therewith).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(f) investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(g) investment funds investing substantially all of their assets in securities
of the types described in clauses (a) through (f) above; and

 

26



--------------------------------------------------------------------------------

(h) investments made in accordance with the investment policy adopted by the
Borrower’s Board of Directors (or committee thereof) as in effect on the date
hereof, a copy of which has been furnished to the Administrative Agent and as
the same may be amended, supplemented or modified after the date hereof with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).

“Permitted Refinancing Indebtedness” means any Indebtedness issued in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to “Refinance”), other Indebtedness; provided
that (a) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced (plus unpaid
accrued interest and premium (including tender premium) thereon, any committed
or undrawn amounts associated with, original issue discount on, and underwriting
discounts, fees, commissions and expenses incurred in connection with, such
Permitted Refinancing Indebtedness), (b) the final maturity date of such
Permitted Refinancing Indebtedness is no earlier than the earlier of (i) the
final maturity date of the Indebtedness being refinanced and (ii) the date that
is 91 days after the latest final maturity date of the Revolving Commitments
existing at the time of such incurrence (it being understood that, in each case,
any provision requiring an offer to purchase such Indebtedness as a result of a
change of control, fundamental change, delisting, asset sale or similar
provision or any exercise or conversion of Equity Equivalents shall not violate
the foregoing restriction), (c) if the Indebtedness (including any Guarantee
thereof) being Refinanced is by its terms subordinated in right of payment to
the Secured Obligations, such Permitted Refinancing Indebtedness (including any
Guarantee thereof) shall be subordinated in right of payment to the Secured
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being Refinanced, taken as a whole
(as determined in good faith by the Board of Directors of the Borrower), (d) no
Permitted Refinancing Indebtedness shall have direct obligors or contingent
obligors that were not the direct obligors or contingent obligors (or that would
not have been required to become direct obligors or contingent obligors) in
respect of the Indebtedness being Refinanced, and (e) if the Indebtedness being
Refinanced is secured, such Permitted Refinancing Indebtedness may be secured on
terms no less favorable, taken as a whole, to the Secured Parties than those
contained in the documentation (including any intercreditor agreement) governing
the Indebtedness being Refinanced (as determined in good faith by the Board of
Directors of the Company).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Foreign Subsidiary.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

27



--------------------------------------------------------------------------------

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower. No Lender shall be
obligated to be a Reference Bank without its consent.

“Refinance” has the meaning set forth in the definition of Permitted Refinancing
Indebtedness. “Refinanced” and “Refinancing” shall have the corresponding
meanings.

“Refinancing Convertible Notes” has the meaning assigned to such term in
Section 6.07.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, managers,
administrators, trustees, partners, agents, advisors and representatives of such
Person and such Person’s Affiliates.

“Required Lenders” means, subject to Section 2.22, at any time, Lenders having
Revolving Credit Exposures and unused Revolving Commitments representing more
than 50% of the sum of the total Revolving Credit Exposures and unused Revolving
Commitments at such time.

“Responsible Officer” means the chief executive officer, president, an executive
vice president or senior vice president or a Financial Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests (provided that any
such option, warrant or other right to acquire such Equity Interests shall not
include Indebtedness convertible into, or exchangeable for, any Equity Interest)
in the Borrower or any Subsidiary. Notwithstanding the foregoing, and for the
avoidance of doubt, any required payment with respect to, or required early
unwind or settlement of, any Permitted Call Spread Swap

 

28



--------------------------------------------------------------------------------

Agreement, in each case, in accordance with the terms of the agreement governing
such Permitted Call Spread Swap Agreement shall not constitute a Restricted
Payment; provided that, to the extent cash is required to be paid under a
Warrant Transaction as a result of the election of “cash settlement” (or
substantially equivalent term) as the “settlement method” (or substantially
equivalent term) thereunder by the Borrower (or its Affiliate) (including in
connection with the exercise and/or early unwind or settlement thereof), the
payment of such cash shall constitute a Restricted Payment notwithstanding this
clause (ii).

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
other documentation contemplated hereby pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.

 

29



--------------------------------------------------------------------------------

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and Affiliate of such Lender in respect of Swap Agreements and
Banking Services Agreements entered into with such Person by the Borrower or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

“Securities Act” means the United States Securities Act of 1933.

“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, between the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (pursuant
to this Agreement or any other Loan Document), as the same may be amended,
restated or otherwise modified from time to time.

“Senior Secured Net Leverage Ratio” means, as of any date of determination for
the Borrower, as determined on a consolidated basis and in accordance with GAAP,
the ratio of (a) (i) Consolidated Funded Indebtedness (other than any portion of
Consolidated Funded Indebtedness that is unsecured or constitutes Subordinated
Indebtedness) (as of the last day of the most recently completed fiscal quarter
of the Borrower for which financial statements are available) minus (ii) the
Liquidity Amount as of such date, to (b) Consolidated EBITDA (for the most
recently completed four consecutive fiscal quarters of the Borrower ending on or
most recently ended prior to such date for which financial statements are
available).

“Series” has the meaning assigned to such term in Section 2.20(b).

“Solvent” means, in reference to the Borrower and its Subsidiaries (on a
consolidated basis) as of a particular date, that on such date, (i) the fair
value of the assets of it’s the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and its Subsidiaries, on a consolidated basis, will
be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrower and its Subsidiaries, on a consolidated basis, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

“Specified Acquisition” means the acquisition by the Borrower from BioMarin
Pharmaceutical Inc. of all rights to talazoparib, an orally-available poly
ADP-ribose polymerase inhibitor, and related assets including all patents, data,
know-how, third party agreements, regulatory materials, and inventories, all as
more fully described in the Borrower’s current report on Form 8-K filed with the
SEC on August 24, 2015.

 

30



--------------------------------------------------------------------------------

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Subsidiaries, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise, to the
Lenders or any of their Affiliates under any Swap Agreement or any Banking
Services Agreement; provided that the definition of “Specified Ancillary
Obligations” shall not create or include any guarantee by any Loan Party of (or
grant of security interest by any Loan Party to support, as applicable) any
Excluded Swap Obligations of such Loan Party for purposes of determining any
obligations of any Loan Party.

“Specified Foreign Subsidiary” means any Foreign Subsidiary of the Borrower, the
Equity Interests of which are directly owned by or on behalf of (i) any Loan
Party and pledged (other than any Excluded Assets) to the Administrative Agent
pursuant to the provisions of the Collateral Documents or (ii) any First Tier
Foreign Subsidiary, the Equity Interests of which are directly owned by or on
behalf of any Loan Party and pledged (other than any Excluded Assets) to the
Administrative Agent pursuant to the provisions of the Collateral Documents;
provided that (i) the Foreign Subsidiary receiving such intellectual property
shall covenant and agree not to pledge any security interest in such
intellectual property to any Person and (ii) any Foreign Subsidiary receiving
such intellectual property shall not incur Indebtedness (other than Indebtedness
owed to a Loan Party).

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is expressly subordinated to payment of the
obligations under the Loan Documents.

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or

 

31



--------------------------------------------------------------------------------

other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or, in the case of a partnership, more than 50%
of the general partnership interests are, as of such date, owned, Controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor, as amended, restated, supplemented or otherwise modified from time to
time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction. Notwithstanding the foregoing, Permitted
Call Spread Swap Agreements and Permitted Equity Derivatives shall not
constitute Swap Obligations.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

32



--------------------------------------------------------------------------------

“Total Leverage Ratio” means, as of any date of determination for the Borrower,
as determined on a consolidated basis and in accordance with GAAP, the ratio of
(a) (i) Consolidated Funded Indebtedness (as of the last day of the most
recently completed fiscal quarter of the Borrower for which financial statements
are available) minus (ii) the Liquidity Amount as of such date, to
(b) Consolidated EBITDA (for the most recently completed four consecutive fiscal
quarters of the Borrower ending on or most recently ended prior to such date for
which financial statements are available).

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Upfront Payments” means any upfront or similar payments made during the period
of twelve months ending on the Effective Date or arising thereafter in
connection with any drug or pharmaceutical product research and development or
collaboration arrangements or the closing of any Acquisition.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Warrant Transaction” has the meaning assigned to such term in the definition of
“Permitted Call Spread Swap Agreement”.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

33



--------------------------------------------------------------------------------

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP; Convertible Indebtedness; Pro Forma
Calculations. (a) Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. For the avoidance of doubt, and without limitation of the
foregoing, Permitted Convertible Notes shall at all times be valued at the full
stated principal amount thereof and shall not include any reduction or
appreciation in value of the shares deliverable upon conversion thereof.

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma

 

34



--------------------------------------------------------------------------------

computation made hereunder to determine whether such acquisition or disposition,
or issuance, incurrence or assumption of Indebtedness, or other transaction is
permitted to be consummated hereunder, to any other such transaction consummated
since the first day of the period covered by any component of such pro forma
computation and on or prior to the date of such computation) as if such
transaction had occurred on the first day of the period of four consecutive
fiscal quarters ending with the most recent fiscal quarter for which financial
statements are available (or, prior to such financial statements being
available, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings except
as otherwise expressly provided in this Agreement) and any related incurrence or
reduction of Indebtedness, all in accordance with Article 11 of Regulation S-X
under the Securities Act or as otherwise expressly provided herein; provided
that no pro forma computation required to be made hereunder shall make or result
in any pro forma adjustment to Consolidated EBITDA for any Drug Acquisition or
Exclusive License. If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).

SECTION 1.05. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrower in Agreed Currencies from time to time during the Availability Period
in an aggregate principal amount that will not result in (a) subject to Sections
2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment, (b) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Revolving Credit Exposures
exceeding the Aggregate Revolving Commitment or (c) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective Revolving
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations

 

35



--------------------------------------------------------------------------------

hereunder; provided that the Revolving Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith; provided that each ABR Loan shall only be made in Dollars.
Each Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan (and in the case of an Affiliate, the provisions of Sections
2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 (or, if such Borrowing is denominated in a Foreign
Currency, 500,000 units of such currency) and not less than $1,000,000 (or, if
such Borrowing is denominated in a Foreign Currency 1,000,000 units of such
currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $100,000 and not
less than $300,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Revolving Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $100,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten
(10) Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing Request signed by the
Borrower, promptly followed by telephonic confirmation of such request) in the
case of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by the Borrower) not later than 12:00 noon, Local Time, four (4) Business
Days (in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency), in each case before the date of the proposed Borrowing or (b) by
telephone in the case of an ABR Borrowing, not later than 12:00 noon, New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate principal amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

36



--------------------------------------------------------------------------------

(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender may in its sole discretion make Swingline Loans in
Dollars to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$100,000 or (ii) the Dollar Amount of the total Revolving Credit Exposures
exceeding the Aggregate Revolving Commitment; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

37



--------------------------------------------------------------------------------

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Agreed Currencies as the applicant thereof for the support
of its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement. The Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
obligations as provided in the first sentence of this paragraph, the Borrower
will be fully responsible for the reimbursement of LC Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit).

 

38



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the LC Exposure shall not exceed $20,000,000,
(ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of the
total Revolving Credit Exposures shall not exceed the Aggregate Revolving
Commitment and (iii) subject to Sections 2.04 and 2.11(b), the Dollar Amount of
the total outstanding Revolving Loans and LC Exposure, in each case denominated
in Foreign Currencies, shall not exceed the Foreign Currency Sublimit.

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided that any
Letter of Credit with a one-year tenor may contain customary automatic renewal
provisions agreed upon by the Borrower and the Issuing Bank that provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referenced in clause (ii) above), subject to a right on the part
of the Issuing Bank to prevent any such renewal from occurring by giving notice
to the beneficiary in advance of any such renewal.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

39



--------------------------------------------------------------------------------

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in Dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, Local Time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that, if such LC Disbursement is
not less than the Dollar Amount of $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with (i) to the extent such
LC Disbursement was made in Dollars, an ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent that such LC Disbursement was made in a
Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign Currency in
an amount equal to such LC Disbursement and, in each case, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing, Eurocurrency Revolving
Borrowing or Swingline Loan, as applicable. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement. If the Borrower’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty,
ad valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Borrower shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable Exchange Rates, on the date such LC
Disbursement is made, of such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a

 

40



--------------------------------------------------------------------------------

right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable, at the rate per
annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans) and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of Issuing Bank. The Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued

 

41



--------------------------------------------------------------------------------

thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 103% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII. For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rate on the date notice demanding cash collateralization is delivered to the
Borrower. The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b). Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the Borrower hereby grants the Administrative Agent a
security interest in the LC Collateral Account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.

(k) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the

 

42



--------------------------------------------------------------------------------

Administrative Agent’s Eurocurrency Payment Office for such currency and at such
Eurocurrency Payment Office for such currency; provided that Swingline Loans
shall be made as provided in Section 2.05. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to (x) an account of the Borrower maintained with the
Administrative Agent in New York City or Chicago and designated by the Borrower
in the applicable Borrowing Request, in the case of Loans denominated in Dollars
and (y) an account of the Borrower in the relevant jurisdiction and designated
by the Borrower in the applicable Borrowing Request, in the case of Loans
denominated in a Foreign Currency; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 1:00 p.m., New York City time, on the date of such Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by the Borrower) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit the Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under such Borrowing.

 

43



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing
denominated in Dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Borrowing denominated in a Foreign Currency in respect
of which the Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing denominated in Dollars may
be converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid,
each Eurocurrency Revolving Borrowing denominated in Dollars shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto and
(iii) unless repaid, each Eurocurrency Revolving Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.

SECTION 2.09. Termination and Reduction of Revolving Commitments. (a) Unless
previously terminated, the Revolving Commitments shall terminate on the Maturity
Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Revolving Credit Exposures would exceed the Aggregate Revolving Commitment.

 

44



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions or events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Revolving Commitments shall be permanent.
Each reduction of the Revolving Commitments shall be made ratably among the
Lenders in accordance with their respective Revolving Commitments.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date in the currency of such Loan and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form
attached hereto as Exhibit E. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

45



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m.,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment (or such later time as approved by the Administrative Agent), (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
New York City time, one (1) Business Day before the date of prepayment (or such
later time as approved by the Administrative Agent) or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment (or such later time as approved by the Administrative
Agent). Each such notice shall be irrevocable and shall specify the prepayment
date and the principal amount of each Borrowing or portion thereof to be
prepaid; provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.

(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Revolving Commitment or
(B) the sum of the aggregate principal Dollar Amount of all of the outstanding
Revolving Credit Exposures denominated in Foreign Currencies (the “Foreign
Currency Exposure”) (so calculated), as of the most recent Computation Date with
respect to each such Credit Event, exceeds the Foreign Currency Sublimit or
(ii) solely as a result of fluctuations in currency exchange rates, (A) the sum
of the aggregate principal Dollar Amount of all of the Revolving Credit
Exposures (so calculated) exceeds 105% of the Aggregate Revolving Commitment or
(B) the Foreign Currency Exposure, as of the most recent Computation Date with
respect to each such Credit Event, exceeds 105% of the Foreign Currency
Sublimit, the Borrower shall in each case immediately repay Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause (x) the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) to be less than or equal to the Aggregate Revolving Commitment and
(y) the Foreign Currency Exposure to be less than or equal to the Foreign
Currency Sublimit, as applicable.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily average amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Revolving Commitment terminates.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

46



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to the Issuing Bank for its own account
a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on or prior
to the third (3rd) Business Day following such last day, commencing on the first
such date to occur after the Effective Date; provided that all such fees shall
be payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). Participation fees and fronting fees
in respect of Letters of Credit denominated in Dollars shall be paid in Dollars,
and participation fees and fronting fees in respect of Letters of Credit
denominated in a Foreign Currency shall be paid in such Foreign Currency.

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent from time to time.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event

 

47



--------------------------------------------------------------------------------

of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling shall be computed on the basis of a
year of 365 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest.

(a) If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate for such Interest Period for such
Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, however, that if less than two Reference Banks shall supply a
rate to the Administrative Agent for purposes of determining the LIBO Rate for
such Eurocurrency Borrowing, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
the LIBO Rate shall be equal to the rate determined by the Administrative Agent
in its reasonable discretion after consultation with the Borrower and consented
to in writing by the Required Lenders (the “Alternative Rate”); provided,
however, that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency.

(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for a Loan in the applicable currency or for the applicable Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a

 

48



--------------------------------------------------------------------------------

Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period, as the case may be, shall be ineffective, (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an
ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Borrowing in a Foreign Currency, then the LIBO Rate for such Eurocurrency
Borrowing shall be the Alternative Rate; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

49



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 120 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 120-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (other than loss of anticipated profits). Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan (but not
the Applicable Rate applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section, and setting forth in reasonable detail the calculations used by such
Lender to determine such amount or amounts, shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any amounts under this Section
incurred more than 120 days prior to the date that such Lender notifies the
Borrower of such amount and of such Lender’s intention to claim compensation
therefor.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

50



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority (provided receipts are
issued in the ordinary course by the Governmental Authority) evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

51



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

 

52



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

53



--------------------------------------------------------------------------------

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made (i) in the same
currency in which the applicable Credit Event was made (or where such currency
has been converted to euro, in euro) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
the Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by the Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the Borrower
takes all risks of the imposition of any such currency control or exchange
regulations.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied, subject to the provisions of any applicable intercreditor
agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations and Swap Obligations ratably, fifth, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, and sixth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by the Borrower. Notwithstanding
the foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so

 

54



--------------------------------------------------------------------------------

directed by the Borrower, or unless a Default is in existence, none of the
Administrative Agent or any Lender shall apply any payment which it receives to
any Eurocurrency Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any event, the Borrower shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03 or 2.05, as
applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders

 

55



--------------------------------------------------------------------------------

or the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Bank and the
Swingline Lender), which consent shall not unreasonably be withheld, conditioned
or delayed, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

56



--------------------------------------------------------------------------------

SECTION 2.20. Incremental Facilities.

(a) The Borrower may on one or more occasions, by written notice to the
Administrative Agent, request (i) during the Availability Period, the
establishment of Incremental Revolving Commitments and/or (ii) the establishment
of Incremental Term Loan Commitments. Each such notice shall specify (A) the
date on which the Borrower proposes that the Incremental Revolving Commitments
or the Incremental Term Loan Commitments, as applicable, shall be effective,
which shall be a date not less than ten (10) Business Days (or such shorter
period as may be agreed to by the Administrative Agent) after the date on which
such notice is delivered to the Administrative Agent, and (B) the amount of the
Incremental Revolving Commitments or Incremental Term Loan Commitments, as
applicable, being requested (it being agreed that (x) any Lender approached to
provide any Incremental Revolving Commitment or Incremental Term Loan Commitment
may elect or decline, in its sole discretion, to provide such Incremental
Revolving Commitment or Incremental Term Loan Commitment, (y) any Person that
the Borrower proposes to become an Incremental Lender, if such Person is not
then a Lender, must be reasonably acceptable to the Administrative Agent and, in
the case of any proposed Incremental Revolving Lender, the Issuing Bank and the
Swingline Lender and (z) none of the Persons described in the foregoing clauses
(x) and (y) may be an Ineligible Institution). Notwithstanding anything herein
to the contrary, the aggregate Dollar Amount (calculated based on the Exchange
Rate in effect on the date such Indebtedness was incurred, in the case of
Incremental Term Loan Commitments, or first committed, in the case of
Incremental Revolving Commitments) of all Incremental Revolving Commitments and
Incremental Term Loan Commitments established pursuant to this Section 2.20,
together with the aggregate Dollar Amount (calculated based on the Exchange Rate
in effect on the date such Indebtedness is incurred) of all Incremental
Equivalent Debt previously (or substantially simultaneously) incurred pursuant
to Section 6.01(i), shall not exceed the sum of (A) $200,000,000 plus
(b) unlimited additional Incremental Revolving Commitments, Incremental Term
Loan Commitments and Incremental Equivalent Debt so long as, after giving pro
forma effect thereto (assuming that any such Incremental Revolving Commitments
are drawn in full, but excluding the proceeds of any such Incremental Term
Loans, Incremental Revolving Commitments and Incremental Equivalent Notes for
purposes of netting cash and Permitted Investments in the calculation of the
Senior Secured Net Leverage Ratio), the Senior Secured Net Leverage Ratio shall
not exceed 2.50 to 1.00 (other than to the extent such Incremental Revolving
Commitments, Incremental Term Loan Commitments and/or Incremental Equivalent
Debt are incurred pursuant to this clause (B) concurrently with the incurrence
of Incremental Revolving Commitments, Incremental Term Loan Commitments and/or
Incremental Equivalent Debt in reliance on clause (A) of this sentence, in which
case the Senior Secured Net Leverage Ratio shall be permitted to exceed 2.50 to
1.00 to the extent of such Incremental Revolving Commitments, Incremental Term
Loan Commitments and/or Incremental Equivalent Debt incurred in reliance on such
clause (A)); provided that, for the avoidance of doubt, Incremental Revolving
Commitments, Incremental Term Loan Commitments and Incremental Equivalent Debt
may be incurred pursuant to this clause (B) prior to utilization of the amount
set forth in clause (A) of this sentence.

(b) The terms and conditions of any Incremental Revolving Commitment and
Revolving Loans and other extensions of credit to be made thereunder shall be
identical to those of the Revolving Commitments and Revolving Loans and other
extensions of credit made thereunder, and shall be treated as a single Class
with such Revolving Commitments and Revolving Loans. The Incremental Term Loans
(i) shall not mature earlier than the Maturity Date (but may have amortization
and/or customary prepayments prior to such date), (ii) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans and (iii) shall have the same Guarantees as and shall rank pari
passu with respect to the Liens on the Collateral and in right of payment with
the Revolving Loans (except in the case of clause (ii) and (iii) to the extent
that the related Incremental Facility Agreement provides for such Incremental
Term Loans to be treated less favorably, in which case such Incremental Term
Loans shall be subject to a customary intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent); provided that
(x) the terms and conditions applicable to any tranche of Incremental Term Loans
maturing after the Maturity Date may provide for material additional

 

57



--------------------------------------------------------------------------------

or different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (y) the Incremental Term Loans
may be priced differently (whether in the form of interest rate margin, upfront
fees, original issue discount, call protection or otherwise) than the Revolving
Loans. Any Incremental Term Loan Commitments established pursuant to an
Incremental Facility Agreement that have identical terms and conditions, and any
Incremental Term Loans made thereunder, shall be designated as a separate series
(each a “Series”) of Incremental Term Loan Commitments and Incremental Term
Loans for all purposes of this Agreement.

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Administrative
Agent; provided that (other than with respect to the incurrence of Incremental
Term Loans the proceeds of which shall be used to consummate an acquisition
permitted by this Agreement for which the Borrower has determined, in good
faith, that limited conditionality is reasonably necessary (any such
acquisition, a “Limited Conditionality Acquisition”) as to which conditions
(i) through (iii) below shall not apply) no Incremental Commitments shall become
effective unless (i) no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect (including pro forma effect) to such Incremental
Commitments and the making of Loans and issuance of Letters of Credit thereunder
to be made on such date, (ii) on the date of effectiveness thereof, the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, if qualified
by materiality or “Material Adverse Effect”, in all respects) on and as of such
date, (iii) after giving effect to such Incremental Commitments and the making
of Loans and other extensions of credit thereunder to be made on the date of
effectiveness thereof (and assuming, in the case of any Incremental Revolving
Commitments to be made on the date of effectiveness thereof, that such
Incremental Revolving Commitments are fully drawn but excluding the proceeds of
any such Incremental Commitments for purposes of netting cash and Permitted
Investments in the calculation of the Senior Secured Net Leverage Ratio), the
Borrower shall be in pro forma compliance with the financial covenants set forth
in Section 6.11, (iv) the Borrower shall make any payments required to be made
pursuant to Section 2.16 in connection with such Incremental Commitments and the
related transactions under this Section, and (v) the other conditions, if any,
set forth in the applicable Incremental Facility Agreement are satisfied;
provided further that no Incremental Term Loans in respect of a Limited
Conditionality Acquisition shall become effective unless (1) as of the date of
execution of the definitive acquisition documentation in respect of such Limited
Conditionality Acquisition (the “Limited Conditionality Acquisition Agreement”)
by the parties thereto, no Default or Event of Default shall have occurred and
be continuing or would result from entry into the Limited Conditionality
Acquisition Agreement, (2) as of the date of the borrowing of such Incremental
Term Loans, no Event of Default under clauses (a), (b), (h), (i) or (j) of
Article VII is in existence immediately before or after giving effect (including
on a pro forma basis) to such borrowing and to any concurrent transactions and
any substantially concurrent use of proceeds thereof, (3) the representations
and warranties of each Loan Party set forth in the Loan Documents shall be true
and correct in all material respects (or, in the case of any representation or
warranty qualified by materiality or Material Adverse Effect, in all respects)
as of the date of execution of the applicable Limited Conditionality Acquisition
Agreement by the parties thereto, (4) as of the date of the borrowing of such
Incremental Term Loans, customary “Sungard” representations and warranties (with
such representations and warranties to be reasonably determined by the Lenders
providing such Incremental Term Loans) shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) immediately prior to,
and after giving effect to, the incurrence of such Incremental Term Loans and
(5) as of the date of execution of the related Limited Conditionality
Acquisition Agreement by the parties thereto, the Borrower shall be in pro forma
compliance with the financial covenants set forth in Section 6.11. Each
Incremental Facility Agreement may, without the consent of any Lender, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the

 

58



--------------------------------------------------------------------------------

opinion of the Administrative Agent, to give effect to the provisions of this
Section and no consent of any Lender (other than the Lenders participating in
the increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20.

(d) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of, and benefits accruing to,
Lenders (or Lenders in respect of Commitments and Loans of the applicable Class)
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) hereunder and under the other Loan Documents, and (ii) in the
case of any Incremental Revolving Commitment, (A) such Incremental Revolving
Commitment shall constitute (or, in the event such Incremental Lender already
has a Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the total Revolving Commitments shall be increased by
the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment.” For the avoidance of doubt, upon the
effectiveness of any Incremental Revolving Commitment, the Revolving Credit
Exposure of the Incremental Revolving Lender holding such Revolving Commitment,
and the Applicable Percentage of all the Lenders, shall automatically be
adjusted to give effect thereto.

(e) On the date of effectiveness of any Incremental Revolving Commitments, each
Lender with a Revolving Commitment (immediately prior to giving effect to such
Incremental Revolving Commitments) shall assign to each Incremental Revolving
Lender holding such Incremental Revolving Commitment, and each such Incremental
Revolving Lender shall purchase from each such Lender, at the principal amount
thereof (together with accrued interest), such interests in the Loans and
participations in Letters of Credit outstanding on such date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Loans and participations in Letters of Credit will be held by
all the Lenders with Revolving Commitments ratably in accordance with their
Applicable Percentages after giving effect to the effectiveness of such
Incremental Revolving Commitment.

(f) Subject to the terms and conditions set forth herein and in the applicable
Incremental Facility Agreement, each Lender holding an Incremental Term Loan
Commitment of any Series shall make a loan to the Borrower in an amount equal to
such Incremental Term Loan Commitment on the date specified in such Incremental
Facility Agreement.

(g) The Administrative Agent shall notify the Lenders promptly upon receipt by
the Administrative Agent of any notice from the Borrower referred to in
paragraph (a) above and of the effectiveness of any Incremental Commitments, in
each case advising the Lenders of the details thereof and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Lenders after giving effect thereto and of the assignments
required to be made pursuant to paragraph (e) above.

SECTION 2.21. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the

 

59



--------------------------------------------------------------------------------

Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, the Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that, except
as otherwise provided in Section 9.02, this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender directly
affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent that the sum of
all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

60



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

ARTICLE III

Representations and Warranties

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Borrower and its
Material Subsidiaries is duly organized or incorporated, as the case may be, and
validly existing and (to the extent the concept is applicable in such
jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and (to the extent the concept is
applicable in such jurisdiction) is in good standing in, every jurisdiction
where its ownership,

 

61



--------------------------------------------------------------------------------

lease or operation of properties or the conduct of its business requires such
qualification is required. Schedule 3.01 hereto identifies each Subsidiary
(other than Subsidiaries in respect of which the Borrower and its Subsidiaries
own less than 50% of the Equity Interests thereof) as of the Effective Date,
noting whether such Subsidiary is a Material Domestic Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower and the other Subsidiaries and,
if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding. All of the
outstanding shares of capital stock and other equity interests of each Material
Subsidiary are validly issued and outstanding and fully paid and nonassessable
(as such term is determined under applicable law) and all such shares and other
equity interests owned by the Borrower or another Material Subsidiary are owned,
beneficially and of record, by the Borrower or any Material Subsidiary free and
clear of all Liens, other than Liens created under the Loan Documents and Liens
permitted by Section 6.02. As of the Effective Date, there are no outstanding
commitments or other obligations of any Material Subsidiary to issue, and no
options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of any Material Subsidiary.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational actions and, if
required, actions by equity holders. The Loan Documents to which each Loan Party
is a party have been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been, or will be by
the time required, obtained or made and are, or will be by the time required, in
full force and effect and except for filings or registrations necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of any Loan Party or any of the Material Subsidiaries or any material
order of any Governmental Authority binding upon any Loan Party or any of the
Material Subsidiaries or its assets, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Loan Party
or any of the Material Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries (except, in the case of this clause (c), for any such violations,
defaults or rights that could not reasonably be expected to result in a Material
Adverse Effect), and (d) will not result in the creation or imposition of any
Lien on any asset of any Loan Party or any of the Material Subsidiaries, other
than Liens created under the Loan Documents.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2014 reported on by PricewaterhouseCoopers LLC,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2015 and June 30, 2015, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

62



--------------------------------------------------------------------------------

(b) Since December 31, 2014, there has been no material adverse change in the
business, assets, results of operations or financial condition of the Borrower
and its Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Except for Liens permitted pursuant to
Section 6.02, each of the Borrower and its Material Subsidiaries has good title
to, or (to the knowledge of the Borrower) valid leasehold interests in, all its
real and personal property (excluding intellectual property, which is considered
in Section 3.05(b)) material to its business, except as could not reasonably be
expected to have a Material Adverse Effect.

(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except as could not reasonably be expected to have a
Material Adverse Effect, and, except as set forth in Schedule 3.05 attached
hereto and the Borrower’s Quarterly Report on Form 10-Q for the quarter ended
June 30, 2015, the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.06. Litigation, Environmental and Labor Matters. (a) Except as set
forth in Schedule 3.06 attached hereto and the Borrower’s Quarterly Report on
Form 10-Q for the quarter ended June 30, 2015, there are no actions, suits,
proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

(b) Except with respect to matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any pending or
threatened claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.

(c) As of the Effective Date, there are no strikes, lockouts or slowdowns
against the Borrower or any of its Subsidiaries pending or, to their knowledge,
threatened that have resulted in, or could reasonably be expected to result in,
a Material Adverse Effect. The hours worked by and payments made to employees of
the Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
relating to such matters that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect. All material payments due from the
Borrower or any of its Subsidiaries, or for which any claim may be made against
the Borrower or any of its Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as
liabilities on the books of the Borrower or such Subsidiary, except to the
extent that the failure to do so has not resulted in, and could not reasonably
be expected to result in, a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Borrower or any of its Material Subsidiaries is bound.

SECTION 3.07. Compliance with Laws and Agreements. Except as set forth in
Schedule 3.07 attached hereto, each of the Borrower and its Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so
could not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all U.S. federal income Tax returns and all other material
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower or any Subsidiary
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

SECTION 3.14. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.15. No Burdensome Restrictions. The Borrower is not subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.

SECTION 3.16. Solvency.

(a) Immediately after the consummation of the Transactions to occur on the
Effective Date, the Borrower and its Subsidiaries, taken as a whole, are and
will be Solvent.

 

64



--------------------------------------------------------------------------------

(b) The Borrower does not intend to, nor will it permit any of its Subsidiaries
to, and the Borrower does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

SECTION 3.17. Insurance. The Borrower maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
on all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are adequate and customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

SECTION 3.18. Security Interest in Collateral. To the extent the Security
Agreement has been executed and delivered by the parties thereto and is then in
effect, the Security Agreement will create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, and (i) when the Collateral constituting certificated securities (as
defined in the UCC) is delivered to the Administrative Agent, together with
instruments of, transfer duly endorsed in blank, the Liens under the Security
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person, (ii) when a copyright security agreement
is executed and delivered to the Administrative Agent and filed with the U.S.
Copyright Office the Liens under the Security Agreement will constitute a fully
perfected security interest in all right, title and interest of the pledgors
thereunder in the copyrights listed thereto, (iii) when a trademark security
agreement or a patent security agreement is executed and delivered to the
Administrative Agent and filed with the U.S. Patent and Trademark Office the
Liens under the Security Agreement will constitute a fully perfected security
interest in all right, title and interest of the pledgors thereunder in the
patents and trademarks listed thereto, and (iv) when financing statements in
appropriate form are filed in the applicable filing offices, the security
interest created under the Security Agreement will constitute a fully perfected
security interest in all right, title and interest of the Loan Parties in the
remaining Collateral covered by the Security Agreement to the extent perfection
can be obtained by filing UCC financing statements, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except in the case of (a) liens permitted by
Section 6.02 and (b) certain items of Collateral located in or otherwise subject
to foreign law where the grant of a Lien or priority and perfection thereof in
accordance with the UCC may not be recognized or enforceable.

SECTION 3.19. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
employees and to the knowledge of the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other Transactions will violate any
Anti-Corruption Law or applicable Sanctions.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

65



--------------------------------------------------------------------------------

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit B.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Cooley LLP, counsel for the Loan Parties, covering such matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit B.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (i) that the representations and warranties
contained in Article III are true and correct in all material respects (or, in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) as of the Effective Date except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (or, in the
case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) as of such earlier date and (ii) that no
Default or Event of Default has occurred and is continuing as of such date.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a conversion or continuation of any
Loans), and of the Issuing Bank to issue, amend, renew or extend any Letter of
Credit, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or, if qualified
by materiality or “Material Adverse Effect”, in all respects) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except in the case of any such
representation and warranty that expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects (or, if qualified by materiality or “Material Adverse Effect”, in all
respects) as of such earlier date.

 

66



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full (other than Obligations expressly stated to survive such
payment and termination) and all Letters of Credit shall have expired or
terminated, in each case, without any pending draw (or shall have been cash
collateralized or backstopped pursuant to arrangements reasonably satisfactory
to the Administrative Agent), and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLC or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) setting forth reasonably detailed calculations of the
Available Amount;

 

67



--------------------------------------------------------------------------------

(d) as soon as available, but in any event not later than sixty (60) days after
the end of each fiscal year of the Borrower, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) of the Borrower for each fiscal quarter of
the upcoming fiscal year in form reasonably satisfactory to the Administrative
Agent;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials (excluding filings
subject to confidential treatment) filed by the Borrower or any Subsidiary with
the SEC, or any Governmental Authority succeeding to any or all of the functions
of said Commission, or with any national securities exchange, or distributed by
the Borrower to its shareholders generally, as the case may be; and

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a), (b) and (e) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date on which such documents are filed for
public availability on the SEC’s Electronic Data Gathering and Retrieval System.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
clause (c) of this Section 5.01 to the Administrative Agent.

SECTION 5.02. Notices of Material Events. The Borrower will, upon knowledge
thereof by a Responsible Officer, furnish to the Administrative Agent and each
Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto. Information required to be delivered pursuant to clause (b) of this
Section 5.02 shall be deemed to have been delivered if such information, or one
or more annual or quarterly or other periodic reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the SEC at http://www.sec.gov. Information required
to be delivered pursuant to this Section 5.02 may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,

 

68



--------------------------------------------------------------------------------

franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that (i) the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (ii) neither the
Borrower nor any of its Material Subsidiaries shall be required to preserve any
right, license, permit, privilege, franchise, patent, copyright, trademark,
trade name or other intellectual property rights which in the reasonable good
faith determination of the Borrower or such Material Subsidiary are not material
to the conduct of the business of the Borrower or its Material Subsidiaries.

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all tangible
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain with financially
sound and reputable carriers (i) insurance in such amounts (with no greater risk
retention) and against such risks and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Collateral Documents. The Borrower will furnish to the
Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. The Borrower shall deliver to the
Administrative Agent endorsements (x) to all “All Risk” physical damage
insurance policies on all of the tangible personal property and assets of the
Borrower and the Subsidiary Guarantors naming the Administrative Agent as lender
loss payee, and (y) to all general liability and other liability policies of the
Borrower and the Subsidiary Guarantors naming the Administrative Agent an
additional insured.

SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and applicable law
are made of all material financial dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (pursuant to a request made through the Administrative
Agent), at reasonable times, upon reasonable prior notice (but not more than
once annually if no Event of Default shall exist), to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Borrower acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain reports
pertaining to the Borrower and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders. Notwithstanding anything to the contrary
in this Section 5.06, neither the Company nor any of its Subsidiaries will be
required to disclose, permit the inspection, examination or making of extracts,
or discussion of, any documents, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent (or
any designated representative) is then prohibited by law, rule or regulation or
any agreement binding on the Company or any of its Subsidiaries or (iii) is
subject to attorney-client or similar privilege or constitutes attorney
work-product.

 

69



--------------------------------------------------------------------------------

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. The
Borrower will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in each case except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of the
Borrower and its Subsidiaries (including, without limitation, for the financing
of Acquisitions permitted hereunder (including transaction fees and expenses in
connection therewith) to the extent permitted by the terms of this Agreement).
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X. The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.

(a) As promptly as possible but in any event within forty-five (45) days (or
such later date as may be agreed upon by the Administrative Agent) after any
Person qualifies independently as, or is designated by the Borrower or the
Administrative Agent as, a Material Domestic Subsidiary pursuant to the
definition of “Material Domestic Subsidiary”, the Borrower shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Subsidiary to deliver to the Administrative Agent a joinder to the
Subsidiary Guaranty and the Security Agreement (in each case in the form
contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions thereof, such Subsidiary Guaranty and the Security
Agreement to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions as may be reasonably requested by,
and in form and substance reasonably satisfactory to, the Administrative Agent
and its counsel.

(b) The Borrower will cause, and will cause each other Loan Party to cause, all
of its owned property (whether personal, tangible, intangible, or mixed, but
excluding the Excluded Assets) to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Secured Parties to secure the Secured Obligations in accordance with, and to the
extent required by, the terms and conditions of the Collateral Documents,
subject in any case to Liens permitted by Section 6.02. Without limiting the
generality of the foregoing, the Borrower will cause the Applicable Pledge
Percentage of the issued and outstanding Equity Interests of each Pledge
Subsidiary (other than the Excluded Assets) directly owned by the Borrower or
any other Loan Party to be subject at all times to a perfected Lien, subject in
any case to Liens permitted by Section 6.02, in favor of the Administrative
Agent to secure the Secured Obligations in accordance with the terms and
conditions of the Collateral

 

70



--------------------------------------------------------------------------------

Documents or such other pledge and security documents as the Administrative
Agent shall reasonably request. Notwithstanding the foregoing, no such pledge
agreement in respect of the Equity Interests of a Foreign Subsidiary shall be
required hereunder (A) until the date that is ninety (90) days after the
Effective Date or such later date as the Administrative Agent may agree in the
exercise of its reasonable discretion with respect thereto, and (B) to the
extent the Administrative Agent or its counsel determines that such pledge would
not provide material credit support for the benefit of the Secured Parties
pursuant to legally valid, binding and enforceable pledge agreements.

(c) Without limiting the foregoing, the Borrower will, and will cause each
applicable Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Borrower.

(d) If any assets are acquired by a Loan Party after the Effective Date (other
than Excluded Assets and assets constituting Collateral under the Security
Agreement that become subject to the Lien under the Security Agreement upon
acquisition thereof), the Borrower will notify the Administrative Agent thereof
in accordance with the terms of the Collateral Documents, and, if requested by
the Administrative Agent, the Borrower will cause such assets to be subjected to
a Lien securing the Secured Obligations and will take, and cause the other Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Borrower.

(e) Notwithstanding anything to the contrary herein or in any other Loan
Document, no Loan Party shall have any obligation to (i) other than with respect
to any First Tier Foreign Subsidiary that is or is the direct or indirect parent
of a Specified Foreign Subsidiary, perfect any security interest or lien in any
Equity Interests of a Person organized in any jurisdiction outside the United
States included in the Collateral in any jurisdiction other than in the United
States, (ii) perfect any security interest or lien in any intellectual property
included in the Collateral in any jurisdiction other than in the United States,
(iii) to obtain any landlord waivers, estoppels or collateral access letters,
(iv) perfect a security interest in any letter of credit rights, other than the
filing of a UCC financing statement or (v) pledge Equity Interests of any
partnership, joint venture or non-wholly owned Subsidiary which are not
permitted to be pledged pursuant to the terms of such partnership’s, joint
venture’s or non-wholly owned Subsidiary’s organizational, joint venture or
equivalent documents (after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law).

ARTICLE VI

Negative Covenants

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
(other than Obligations expressly stated to survive such payment and
termination) and all Letters of Credit have expired or terminated, in each case,
without any pending draw (or shall have been cash collateralized or backstopped
pursuant to arrangements reasonably satisfactory to the Administrative Agent),
and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

 

71



--------------------------------------------------------------------------------

SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Secured Obligations;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any Permitted Refinancing Indebtedness in respect thereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary; provided that Indebtedness of any Subsidiary
that is not a Loan Party to any Loan Party shall be subject to the limitations
set forth in Section 6.04;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary;

(e) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction, repair, replacement, lease or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and any
Permitted Refinancing Indebtedness in respect thereof; provided that (i) such
Indebtedness is incurred prior to or within 270 days after such acquisition or
the completion of such construction, repair, replacement, lease or improvement
and (ii) the aggregate principal amount of Indebtedness permitted by this clause
(e) shall not exceed $30,000,000 at any time outstanding;

(f) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit;

(g) Indebtedness of any Person that becomes a Subsidiary after the Effective
Date (and any Permitted Refinancing Indebtedness in respect of this clause (g))
so long as (i) such Indebtedness exists at the time such person becomes a
Subsidiary and is not created in contemplation of or in connection with such
person becoming a Subsidiary, (ii) any Liens securing such Indebtedness shall
only be permissible to the extent permitted by Section 6.02 and (iii) at the
time of such Person becoming a Subsidiary (and, assuming for purposes of this
clause (g) that such Indebtedness of such Person was originally incurred at such
time, at the time of the incurrence of such Indebtedness) and immediately after
giving effect (including pro forma effect) thereto, (A) in respect of any such
Indebtedness of such Subsidiary that is not a Loan Party, the aggregate
outstanding principal amount of all such Indebtedness of all Subsidiaries that
are not Loan Parties in reliance on this clause (g) does not exceed 10% of
Consolidated Total Assets (determined as of the last day of the most recent
fiscal quarter for which financial statements are available (or, prior to such
financial statements being available, the last day of the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)) and (B) in
respect of any such Indebtedness of such Subsidiary that is a Loan Party, the
Senior Secured Net Leverage Ratio is less than or equal to 2.50 to 1.00
(excluding the proceeds of any such Indebtedness for purposes of netting cash
and Permitted Investments in the foregoing calculation of the Senior Secured Net
Leverage Ratio);

(h) Permitted Debt (and any Permitted Refinancing Indebtedness in respect of
this clause (h)) so long as at the time of and immediately after giving effect
(including pro forma effect) to the incurrence of such Permitted Debt and the
use of proceeds thereof, (A) (1) if such Permitted Debt is unsecured, the Total
Leverage Ratio is less than or equal to 4.00 to 1.00 and (2) if such Permitted
Debt is secured, the Senior Secured Net Leverage Ratio is less than or equal to
2.50 to 1.00 (excluding the proceeds of any such Indebtedness for purposes of
netting cash and Permitted Investments in the foregoing calculation of the
Senior Secured Net Leverage Ratio) and (B) no Default or Event of Default shall
have occurred and be continuing or shall result therefrom;

 

72



--------------------------------------------------------------------------------

(i) Indebtedness (in the form of senior secured, senior unsecured, senior
subordinated, or subordinated notes or loans) (such Indebtedness, “Incremental
Equivalent Debt”) (and any Permitted Refinancing Indebtedness in respect of this
clause (i)) in an aggregate amount not to exceed the amount specified in
Section 2.20(a); provided that (A) no Incremental Equivalent Debt may be
incurred unless (i) no Default or Event of Default shall have occurred and be
continuing on the date of incurrence thereof, both immediately prior to and
immediately after giving effect (including pro forma effect) to such incurrence,
(ii) on the date of incurrence thereof, the representations and warranties of
each Loan Party set forth in the Loan Documents shall be true and correct on and
as of such date and (iii) after giving effect to such issuance and the making of
Loans and other extensions of credit thereunder to be made on the date of
incurrence thereof, the Borrower shall be in pro forma compliance with the
financial covenants set forth in Section 6.11, (B) such Incremental Equivalent
Debt shall not mature earlier than the Maturity Date (but may have amortization
and/or customary prepayments prior to such date), (C) such Incremental
Equivalent Debt shall be treated substantially the same as (and in any event no
more favorably than) the Revolving Loans, (D) no Incremental Equivalent Debt
shall be permitted to be secured by any Liens other than as permitted pursuant
to Section 6.02(g), (E) the obligations under the Incremental Equivalent Debt
shall not be Guaranteed by any Person other than a Person that Guarantees the
Obligations and (F) to the extent secured, any such Incremental Equivalent Debt
shall be subject to a customary intercreditor agreement in form and substance
reasonably satisfactory to the Borrower and the Administrative Agent;

(j) Indebtedness in respect of Banking Services;

(k) Indebtedness under bid bonds, performance bonds, surety bonds and similar
obligations, in each case, incurred by the Borrower or any of its Subsidiaries
in the ordinary course of business, including guarantees or obligations with
respect to letters of credit supporting such bid bonds, performance bonds,
surety bonds and similar obligations;

(l) Indebtedness of the Borrower or any Subsidiary in respect of Swap Agreements
permitted by Section 6.05;

(m) Indebtedness of Foreign Subsidiaries, and guarantees thereof by Foreign
Subsidiaries, in respect of local lines of credit, letters of credit, bank
guarantees and similar extensions of credit, in an aggregate principal amount
not to exceed, on a pro forma basis in accordance with Section 1.04(b),
immediately after giving effect to the issuance or incurrence of such
Indebtedness $10,000,000, at any time outstanding;

(n) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of the Borrower or any of
its Subsidiaries pursuant to such agreements, in connection with Permitted
Acquisitions, other Investments or acquisitions permitted hereunder or
dispositions permitted by Section 6.03;

(o) Indebtedness representing installment insurance premiums owing in the
ordinary course of business;

(p) unsecured Indebtedness arising out of judgments not constituting an Event of
Default under clause (k) of Article VII; and

 

73



--------------------------------------------------------------------------------

(q) Indebtedness in the form of an intercompany note issued in connection with a
Permitted Acquisition involving a tender offer followed by a short form merger
(i.e. a statutory short form merger that requires no further approvals to
consummate); provided that (i) such short form merger is consummated within five
(5) Business Days of the incurrence of such Indebtedness and (ii) not later than
three (3) Business Days after consummation of the related short form merger,
such Indebtedness (x) is extinguished or retired or (y) otherwise becomes a
permitted Investment.

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02 and any modifications,
renewals and extensions thereof and any Lien granted as a replacement or
substitute therefor; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary other than improvements
thereon or proceeds from the disposition of such property or asset and (ii) such
Lien shall secure only those obligations which it secures on the date hereof and
any Permitted Refinancing Indebtedness in respect thereof (other than as
permitted by Section 6.01);

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary and any modifications, replacements, renewals or
extensions thereof; provided that (i) such Lien is not created in contemplation
of or in connection with such acquisition or such Person becoming a Subsidiary,
as the case may be, (ii) such Lien shall not apply to any other property or
assets of the Borrower or any Subsidiary (other than, in the case of any such
merger or consolidation, the assets of any Subsidiary without significant assets
that was formed solely for the purpose of effecting such acquisition) and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be, and any Permitted Refinancing Indebtedness in respect thereof;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such security interests shall not apply
to any other property or assets of the Borrower or any Subsidiary other than
improvements thereon or proceeds from the disposition of such property or
assets; provided further that in the event Indebtedness under Section 6.01(e) is
owed to any Person with respect to financing under a single credit facility of
more than one purchase of any fixed or capital assets, such Liens may secure all
such purchase money obligations and may apply to all such fixed or capital
assets financed by such Person under such credit facility;

(f) Liens with respect to property or assets of the Borrower or any Subsidiary
securing Permitted Debt; provided that (i) such Liens secure only Permitted Debt
permitted by clause (h) of Section 6.01 and (ii) such Permitted Debt shall be
secured only by a Lien on the Collateral and on a pari passu or subordinated
basis with the Obligations and shall be subject to a customary intercreditor
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent;

 

74



--------------------------------------------------------------------------------

(g) Liens with respect to property or assets of the Borrower or any Subsidiary
securing Incremental Equivalent Debt, provided that such Incremental Equivalent
Debt shall be secured only by a Lien on the Collateral and on a pari passu or
subordinated basis with the Obligations and shall be subject to a customary
intercreditor agreement in form and substance reasonably satisfactory to the
Borrower and the Administrative Agent;

(h) (i) dispositions of assets not prohibited by Section 6.03 and in connection
therewith, customary rights and restrictions contained in agreements relating to
such dispositions pending the completion thereof, or in the case of a license,
during the term thereof and (ii) any option or other agreement to dispose any
asset not prohibited by Section 6.03;

(i) in the case of (A) any Subsidiary that is not a wholly owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the organization
documents of such Subsidiary or such other Person or any related joint venture,
shareholders’ or similar agreement;

(j) Liens on earnest money deposits of cash or cash equivalents made, or escrow
or similar arrangements entered into, in connection with any Permitted
Acquisition or other Investment permitted pursuant to Section 6.04;

(k) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with Borrower or any Subsidiary in the ordinary course of
business;

(l) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business;

(m) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;

(n) Liens on the assets and Equity Interests of Foreign Subsidiaries (other than
any lien on the Equity Interests in a Specified Foreign Subsidiary) that secure
only Indebtedness or other obligations of such Foreign Subsidiaries permitted
hereunder;

(o) Liens on insurance policies and the proceeds thereof securing Indebtedness
permitted by Section 6.01(o);

(p) Liens (i) of a collection bank arising under Section 4-210 of the UCC (or
other applicable Law) on the items in the course of collection, and
(ii) attaching to commodity trading accounts or other commodities brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes, including Liens encumbering reasonable customary initial deposits and
margin deposits;

(q) Liens in favor of the Borrower or any Subsidiary Guarantor securing
Indebtedness permitted under Section 6.01(c);

 

75



--------------------------------------------------------------------------------

(r) Liens securing Indebtedness permitted by Section 6.01(q), solely to the
extent required by applicable Law;

(s) Liens securing Indebtedness permitted by Section 6.01 (j) or (l);

(t) Liens on securities that are the subject of repurchase agreements permitted
hereunder;

(u) Liens on cash, Permitted Investments or other property arising in connection
with the defeasance, discharge or redemption of Indebtedness;

(v) Liens (i) consisting of deposits or advances made by the Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
in respect of any Permitted Acquisition or Investment permitted under
Section 6.04 or (ii) consisting of an option or agreement to dispose of any
property permitted to be sold pursuant to Section 6.03;

(w) Liens to secure contractual payments (contingent or otherwise) payable by
the Borrower or its Subsidiaries to a seller after the consummation of an
acquisition of a product, business, license or other assets;

(x) Liens on any assets held by a trustee (i) under any indenture or other debt
instrument where the proceeds thereof of the securities issued thereunder are
held in escrow pursuant to customary escrow arrangements pending the release
thereof, and (ii) under any indenture pursuant to customary discharge,
redemption or defeasance provisions; and

(y) Liens on assets of the Borrower and its Subsidiaries not otherwise permitted
above so long as the aggregate amount of obligations subject to such Liens does
not immediately after giving effect to the incurrence of such obligations exceed
$10,000,000.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease, Exclusively License or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets (including
pursuant to a Sale and Leaseback Transaction), or any of the Equity Interests of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired),
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
the following shall be permitted:

(i) any Person may merge into or consolidate with the Borrower in a transaction
in which the Borrower is the surviving corporation;

(ii) any Person (other than the Borrower) may merge into a Loan Party in a
transaction in which the surviving entity is such Loan Party (provided that any
such merger involving the Borrower must result in the Borrower as the surviving
entity) and any Person that is not a Loan Party may merge into any other
Subsidiary that is not a Loan Party;

(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party and any Subsidiary that is not a Loan Party may sell,
transfer, lease or otherwise dispose of its assets to any other Subsidiary that
is not a Loan Party;

 

76



--------------------------------------------------------------------------------

(iv) the Borrower and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business, (C) enter into licenses
of technology in the ordinary course of business, (D) enter into leases,
subleases, non-Exclusive Licenses or sublicenses of property to other Persons in
the ordinary course of business not materially interfering with the business of
Borrower and the Subsidiaries taken as a whole, (E) make any other sales,
transfers, leases or dispositions of assets, or any grants of Exclusive
Licenses, the book value of which, together with the book value of all other
assets of the Borrower and its Subsidiaries previously sold, transferred, leased
or disposed of or Exclusively Licensed in reliance upon this clause (E) during
any fiscal year of the Borrower, does not exceed 7.5% of Consolidated Total
Assets (determined as of the last day of the most recent fiscal quarter for
which financial statements are available (or, prior to such financial statements
being available, the last day of the last fiscal quarter included in the
financial statements referred to in Section 3.04(a)), provided, further that 75%
of the consideration received for such assets shall be paid in cash; provided
that for purposes of this clause (E), the following consideration shall be
deemed to be cash consideration: (1) any securities, notes or other obligations
received by the Borrower or any Subsidiary that are converted within 180 days
into cash or cash equivalents, (2) any consideration arising from the assumption
of liabilities other than Indebtedness, and (3) any contingent or deferred
consideration payable in cash or cash equivalents, and (F) assign, cancel,
abandon or otherwise dispose of intellectual property that is, in the reasonable
judgment of the Borrower, no longer economically practicable to maintain or
useful in the conduct of the business of the Borrower and the Subsidiaries,
taken as a whole;

(v) the Borrower and its Subsidiaries may sell, transfer or otherwise dispose of
non-core assets acquired in a Permitted Acquisition; provided that such sales
shall be consummated within two years of the consummation of such Permitted
Acquisition; provided, further that (i) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of Borrower) and (ii) no
less than 75% of such consideration shall be paid in cash; provided that for
purposes of this clause (ii), the following consideration shall be deemed to be
cash consideration: (A) any securities, notes or other obligations received by
the Borrower or any Subsidiary that are converted within 180 days into cash or
cash equivalents, (B) any consideration arising from the assumption of
liabilities other than Indebtedness, and (C) any contingent or deferred
consideration payable in cash or cash equivalents); and

(vi) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower;

(vii) the discount or sale, in each case without recourse and in the ordinary
course of business, of past due receivables arising in the ordinary course of
business, but only in connection with the compromise or collection thereof
consistent with customary industry practice (and not as part of any bulk sale or
financing of receivables);

(viii) Liens permitted by Section 6.02;

(ix) Investments permitted by Section 6.04;

(x) dispositions of property as a result of a casualty event involving such
property or any disposition of real property to a Governmental Authority as a
result of a condemnation of such real property;

 

77



--------------------------------------------------------------------------------

(xi) dispositions of investments in joint ventures, to the extent required by,
or made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements;

(xii) disposition of cash and Permitted Investments;

(xiii) settlement or termination of Swap Agreements;

(xiv) any disposition of property in respect of which the fair market value of
such property and the consideration payable to the Borrower or any of its
Subsidiaries is equal to or less than $5,000,000;

(xv) the surrender, waiver or settlement of contractual rights in the ordinary
course of business, or the surrender, waiver or settlement of claims and
litigation claims (whether or not in the ordinary course of business);

(xvi) dispositions of Equity Interests in any Subsidiary acquired in connection
with any a Permitted Acquisition prior to the time of such Subsidiary becoming a
wholly owned subsidiary, in each case pursuant to any stock appreciation rights,
plans, equity incentive or achievement plans or any similar plans or the
exercise of warrants, options or other securities convertible into or
exchangeable for the Equity Interests of such Subsidiary, so long as such
rights, plans, warrants, options or other securities were not entered into or
issued in connection with or in contemplation of such person becoming a
Subsidiary; and

(xvii) sales, transfers, Exclusive Licenses, or other dispositions of
intellectual property (other than any intellectual property relating to XTANDI
and enzalutamide) owned by a Loan Party to a Specified Foreign Subsidiary;

provided that any such merger or consolidation involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless it is also permitted by Section 6.04.

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related or ancillary thereto or similar or
complementary thereto or reasonable extensions thereof.

(c) The Borrower will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date, except to
conform the fiscal year-end of Medivation Europe Limited to the December 31st
year-end of the Borrower.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of its Subsidiaries to, (i) purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Subsidiary prior to such merger or
consolidation) any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or (ii) purchase or otherwise acquire (in one transaction or a
series of transactions) any Person or any assets of any other Person
constituting a business unit, division, product line (including rights in
respect of any drug or pharmaceutical product) or line of business of such
Person, or (iii) acquire an Exclusive License of rights to a drug or other
product line of any Person (each of the foregoing transactions described in the
foregoing clauses (i) through (iii), an “Investment”), except:

 

78



--------------------------------------------------------------------------------

(a) cash and Permitted Investments;

(b) Permitted Acquisitions and any Investments in any Subsidiary to finance a
Permitted Acquisition;

(c) Investments by the Borrower and its Subsidiaries existing on the date hereof
in its Subsidiaries and any modification, replacement, reinvestment, renewal or
extension thereof to the extent not involving any additional net Investment;

(d) Investments, loans, advances or capital contributions made by the Borrower
in or to any Subsidiary and made by any Subsidiary in or to the Borrower or any
other Subsidiary (provided that not more than the Permitted Intercompany Amount
in Investments, loans or advances or capital contributions may be made and
remain outstanding, at any time, by Loan Parties to Subsidiaries which are not
Loan Parties) (as used in this clause (d), “Permitted Intercompany Amount” means
the greater of (i) $150,000,000 and (ii) 15% of Consolidated Total Assets
(determined as of the last day of the most recent fiscal quarter for which
financial statements are available (or, prior to any such financial statements
being available, the last day of the last fiscal quarter included in the
financial statements referred to in Section 3.04(a));

(e) Guarantees constituting Indebtedness permitted by Section 6.01;

(f) the Borrower’s entry into (including any payments of premiums in connection
therewith), and performance of obligations under, Permitted Equity Derivatives
in accordance with their terms;

(g) so long as no Default or Event of Default shall have occurred and be
continuing after giving effect (including pro forma effect) thereto, other
Investments, loans or advances by the Borrower or any Subsidiary in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed any portion of
the Available Amount on the date of such election that the Borrower elects to
apply to this Section 6.04(g);

(h) any other Investment, loan or advance (other than acquisitions unless
meeting the requirements set forth in the definition of Permitted Acquisition)
so long as the aggregate outstanding amount of all such Investments, loans and
advances under this clause (h) does not exceed the greater of (i) $150,000,000
and (ii) 10% of Consolidated Total Assets (determined as of the last day of the
most recent fiscal quarter for which financial statements are available (or,
prior to any such financial statements being available, the last day of the last
fiscal quarter included in the financial statements referred to in
Section 3.04(a));

(i) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(j) Investments made as a result of the receipt of non-cash consideration from a
disposition of any asset in compliance with Section 6.03;

(k) payroll, travel and similar advances to directors, officers and employees of
the Borrower or any Subsidiary that are made in the ordinary course of business;

 

79



--------------------------------------------------------------------------------

(l) extensions of trade credit in the ordinary course of business;

(m) Investments of any Person in existence at the time such Person becomes a
Subsidiary; provided that such Investment was not made in connection with or
anticipation of such Person becoming a Subsidiary and any modification,
replacement, renewal or extension thereof;

(n) any customary upfront, milestone, marketing or other funding payment in the
ordinary course of business to another Person in connection with obtaining a
right to receive royalty or other payments in the future in connection with
commercialization and/or collaboration agreements;

(o) Investments arising out of the transfers of intellectual property to a
Specified Foreign Subsidiary pursuant to Section 6.03(a)(xvii);

(p) Exclusive Licenses from a Subsidiary that is not a Loan Party to a Loan
Party of rights to a drug or other pharmaceutical products, diagnostics,
delivery technologies, medical devices or biotechnology businesses; provided
that such drug or other pharmaceutical products, diagnostics, delivery
technologies, medical devices or biotechnology businesses was not acquired by
such Subsidiary in an acquisition prohibited by Section 6.03; and

(q) Investments consisting of Liens permitted by Section 6.02, Investments in
the ordinary course of business consisting of Uniform Commercial Code Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers.

For purposes of covenant compliance with this Section 6.04, the amount of any
Investment shall be the Acquisition Consideration or amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment or accrued and unpaid interest or dividends thereon, less any amount
paid, repaid, returned, distributed or otherwise received in cash in respect of
such Investment. For purposes of clause (g) and clause (h) of this Section 6.04,
the aggregate consideration payable for any Investment shall be the cash amount
paid on or prior to the consummation of such Investment and shall not include
any purchase price adjustment, Milestone Payment, royalty, earnout, contingent
payment or any other deferred payment of a similar nature that may be payable in
connection therewith.

SECTION 6.05. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary and (c) the Borrower may enter into, and perform its obligations
under, Permitted Call Spread Swap Agreements and Permitted Equity Derivatives.

SECTION 6.06. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate, (c) any Restricted Payment permitted by
Section 6.07, (d) customary fees paid and indemnifications provided to directors
of the Borrower and its Subsidiaries, (e) compensation and indemnification of,
and other employment agreements and arrangements, employee benefit plans, and
stock incentive plans with, directors, officers and employees of the Borrower or
any

 

80



--------------------------------------------------------------------------------

Subsidiary entered in the ordinary course of business, (f) Investments permitted
by Section 6.04, (g) leases or subleases of property in the ordinary course of
business not materially interfering with the business of the Borrower and the
Subsidiaries taken as a whole, (h) transactions between or among the Borrower
and/or any Subsidiary and any entity that becomes a Subsidiary as a result of
such transaction, (i) the payment of fees, expenses and indemnities and other
payments pursuant to, and the transactions pursuant to, the agreements in effect
on the Effective Date, and (j) the granting of registration and other customary
rights in connection with the issuance of Equity Interests by the Borrower not
otherwise prohibited by the Loan Documents.

SECTION 6.07. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower may declare and
pay dividends with respect to its Equity Interests, or make any other Restricted
Payment, payable solely in additional shares of its common stock,
(b) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests, (c) the Borrower may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries, (d) so long as, at the time any
such Restricted Payment is made and immediately after giving effect (including
pro forma effect) thereto (and to the incurrence of any Indebtedness in
connection therewith) no Default or Event of Default shall have occurred and is
continuing, the Borrower and its Subsidiaries may make Restricted Payments in an
aggregate amount equal to a portion of the Available Amount on the date of such
election that the Borrower elects to apply to this Section 6.07(d), (e) so long
as, at the time any such Restricted Payment is made and immediately after giving
effect (including pro forma effect) thereto (and to the incurrence of any
Indebtedness in connection therewith) (i) no Default or Event of Default shall
have occurred and is continuing and (ii) the Total Leverage Ratio is not greater
than 2.50 to 1.00, the Borrower and its Subsidiaries may make other Restricted
Payments, (f) the Borrower and any Subsidiaries may make cash payments in lieu
of the issuance of fractional shares in connection with the exercise or
conversion of Equity Equivalents, (g) the Borrower and any Subsidiaries may
repurchase (i) Equity Interests upon the exercise of Equity Equivalents if such
Equity Interests represent a portion of the exercise price of such Equity
Equivalents and (ii) Equity Interests from any current or former officer,
director, employee or consultant to comply with Tax withholding obligations
relating to Taxes payable by such person upon the grant or award of such Equity
Interests (or upon vesting thereof), (h) so long as no Default or Event of
Default has occurred and is continuing or would arise after giving effect
(including pro forma effect) thereto, the Borrower and any Subsidiaries may
purchase Equity Interests from present or former officers, directors or
employees of the Borrower or any Subsidiary upon the death, disability,
retirement or termination of employment or service of such officer, director or
employee, in an aggregate amount not exceeding $5,000,000 in any fiscal year of
the Borrower and (i) any Restricted Payments in connection with any Permitted
Call Spread Swap Agreements (other than cash, in excess of any cash payable in
respect of a concurrent settlement of a Bond Hedge Transaction, that is required
to be paid under a Warrant Transaction as a result of the election of “cash
settlement” (or substantially equivalent term) as the “settlement method” (or
substantially equivalent term) thereunder by the Borrower (or its Affiliate)
(including in connection with the exercise and/or early unwind or settlement
thereof)).

SECTION 6.08. Restrictive Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to holders of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale,

 

81



--------------------------------------------------------------------------------

provided such restrictions and conditions apply only to the Subsidiary (or the
Equity Interests thereof) that is to be sold and such sale is permitted
hereunder, (iii) the foregoing shall not apply to agreements relating to
Permitted Convertible Notes, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause
(a) of the foregoing shall not apply to customary provisions in leases,
subleases, licenses, sublicenses and other contracts restricting the assignment
thereof, (vi) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.08 and any amendments or
modifications thereof that do not materially expand the scope of any such
restriction or condition taken as a whole, (vii) restrictions imposed by any
amendment or refinancings that are otherwise permitted by the Loan Documents or
the contracts, instruments or obligations referred to in clauses (i) or (vi) of
this Section 6.08, provided that such amendments or refinancings do not
materially expand the scope of any such restriction or condition, (viii) any
restriction arising under or in connection with any agreement or instrument
governing Equity Interests of any joint venture that is formed or acquired after
the Effective Date, (ix) customary restrictions and conditions contained in any
agreement relating to the disposition of any property permitted by Section 6.03
pending the consummation of such disposition, (x) customary provisions
restricting the transfer or encumbrance of the specific property subject to a
Lien permitted by Section 6.02, (xi) restrictions or conditions set forth in any
agreement governing Indebtedness permitted by Section 6.01 (including any
refinancings thereof); provided that such restrictions and conditions are
customary for such Indebtedness and are no more restrictive, taken as a whole,
than the comparable restrictions and conditions set forth in this Agreement as
determined in the good faith judgment of the Board of Directors of the Borrower,
(xii) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business and (xiii) restrictions on cash or other
deposits (including escrowed funds) or net worth imposed under contracts entered
into in the ordinary course of business.

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents. The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness (other than intercompany Indebtedness and other than
in connection with a Refinancing of such Subordinated Indebtedness with
Permitted Refinancing Indebtedness); provided that any such prepayment,
defeasance, purchase, redemption, retirement or acquisition may be made so long
as at the time any such prepayment, defeasance, purchase, redemption, retirement
or acquisition is made and immediately after giving effect (including pro forma
effect) thereto (and to the incurrence of any Indebtedness in connection
therewith) (i) no Default or Event of Default shall have occurred and is
continuing and (ii) the Total Leverage Ratio is not greater than 2.50 to 1.00.
The Borrower will not, and will not permit any Subsidiary to, amend, modify or
waive any of its rights under any agreement or instrument governing or
evidencing any Subordinated Indebtedness to the extent such amendment,
modification or waiver could reasonably be expected to be adverse in any
material respect to the Lenders (it being understood and agreed that any
increase or decrease in the interest rates or extension of the maturity dates or
repayment under any Indebtedness among the Borrower and its Subsidiaries shall
not be deemed to be adverse in any material respect to the Lenders).

Notwithstanding the foregoing, this section 6.09 shall not apply to any direct
or indirect prepayment, redemption, repurchase, conversion, settlement,
amendment, modification, supplement or adjustment with respect to any Permitted
Convertible Notes pursuant to their terms unless such prepayment, redemption,
repurchase, conversion, settlement, amendment, modification, supplement or
adjustment results from a default thereunder or an event of the type that
constitutes an Event of Default.

SECTION 6.10. Sale and Leaseback Transactions. The Borrower will not, nor will
it permit any Subsidiary to, enter into any Sale and Leaseback Transaction,
other than Sale and Leaseback Transactions in respect of which the net cash
proceeds received in connection therewith does not exceed $25,000,000 in the
aggregate during any fiscal year of the Borrower, determined on a consolidated
basis for the Borrower and its Subsidiaries.

 

82



--------------------------------------------------------------------------------

SECTION 6.11. Financial Covenants.

(a) Maximum Senior Secured Net Leverage Ratio. The Borrower will not permit the
Senior Secured Net Leverage Ratio, determined as of the end of each of its
fiscal quarters ending on and after September 30, 2015, to be greater than 2.75
to 1.00. Notwithstanding the foregoing, the Borrower shall be permitted (such
permission, the “Acquisition Holiday”) in no event on more than two
(2) occasions during the term of this Agreement to allow the maximum Senior
Secured Net Leverage Ratio under this Section 6.11(a) to be increased (i) to
3.25 to 1.00 for a period of two consecutive fiscal quarters in connection with
an Acquisition permitted hereunder occurring during the first of such two fiscal
quarters (such fiscal quarters, the “Specified Quarters”) and (ii) to 3.00 to
1.00 for the two consecutive quarters immediately following the Specified
Quarters, in each case, if the aggregate consideration paid or to be paid in
respect of such Acquisition exceeds $200,000,000, so long as the Borrower is in
compliance on a pro forma basis with the maximum Senior Secured Net Leverage
Ratio of 3.25 to 1.00 on the closing date of such Acquisition immediately after
giving effect (including pro forma effect) to such Acquisition; provided that
(x) the Borrower shall provide notice in writing to the Administrative Agent of
such increase and a transaction description of such Acquisition (regarding the
name of the Person or summary description of the assets being acquired and the
approximate purchase price) and (y) at the end of such period of four
consecutive fiscal quarters described above, the maximum Senior Secured Net
Leverage Ratio permitted under this Section 6.11(a) shall revert to 2.75 to
1.00.

(b) Minimum Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio, determined as of the end of each of its fiscal quarters ending
on and after September 30, 2015, to be less than 3.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any certificate, financial statement or other
instrument furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

83



--------------------------------------------------------------------------------

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08 or 5.09, in Article VI or in Article X;

(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender);

(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable cure or grace period provided in the applicable
agreement or instrument under which such Indebtedness was created;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits, after
the expiration of any applicable cure or grace period provided in the applicable
agreement or instrument under which such Indebtedness was created, the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, (ii) any redemption,
repurchase, exchange, conversion or settlement with respect to any Equity
Equivalents (including any Permitted Convertible Notes), or satisfaction of any
condition giving rise to or permitting the foregoing, pursuant to their terms
unless such redemption, repurchase, exchange, conversion or settlement results
from a default thereunder or an event of the type that constitutes an Event of
Default or (iii) any early payment requirement or unwinding or termination with
respect to any Permitted Call Spread Swap Agreement or Permitted Equity
Derivatives, or satisfaction of any condition giving rise to or permitting the
foregoing, in accordance with the terms thereof where neither the Borrower nor
any of its Subsidiaries is the “defaulting party” (or substantially equivalent
term) under the terms of such Permitted Call Spread Swap Agreement or Permitted
Equity Derivatives;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

84



--------------------------------------------------------------------------------

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $15,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
sixty (60) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment; provided that any such amount shall be calculated after deducting from
the sum so payable any amount of such judgment or order that is covered by a
valid and binding policy of insurance issued by an unaffiliated insurer in favor
of the Borrower or such Subsidiary (but only if the applicable insurer shall
have been advised of such judgment and of the intent of the Borrower or such
Subsidiary to make a claim in respect of any amount payable by it in connection
therewith and such insurer shall not have disputed coverage);

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any other Loan Party shall challenge the enforceability of any Loan Document or
shall assert in writing, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms); or

(o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any portion of the Collateral
purported to be covered thereby, except as permitted by the terms of any Loan
Document or as a result of the gross negligence or willful misconduct of the
Administrative Agent;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Revolving Commitments, and thereupon the Revolving Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Secured Obligations of the Borrower
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Revolving Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other Secured Obligations accrued hereunder and under the other Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

 

85



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders, on behalf of itself and any of its Affiliates that are Secured
Parties, and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Bank), and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” as used herein or in any other Loan Documents (or any
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

86



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right (with the consent of the
Borrower (such consent not to be unreasonably withheld or delayed); provided
that no consent of the Borrower shall be required if an Event of Default under
clause (a), (b), (h), (i) or (j) of Article VII has occurred and is continuing)
to appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

87



--------------------------------------------------------------------------------

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release or, as applicable, subordinate any Lien
granted to or held by the Administrative Agent upon any Collateral (i) as
described in Section 9.02(d); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder and to enter into non-disturbance or
similar agreements in connection with the licensing of intellectual property
permitted pursuant to the terms of this Agreement. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five (5) Business Days’ prior written request by
the Borrower to the Administrative Agent (or such shorter period as is
acceptable to the Administrative Agent), the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Secured Parties herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Secured Obligations or
any Liens upon (or obligations of the Borrower or any Subsidiary in respect of)
all interests retained by the Borrower or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Collateral. Any execution and delivery by the Administrative Agent
of documents in connection with any such release shall be without recourse to or
warranty by the Administrative Agent.

 

88



--------------------------------------------------------------------------------

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and

(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 525 Market Street, 36th Floor, San Francisco,
California 94105, Attention of Richard Saitta and Carolyn Tang (Telecopy No. +1
(415) 543-3470; Telephone No. +1 (415) 543-3411);

(ii) if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn, 7th Floor, Chicago,
Illinois 60603, Attention of Darren Cunningham (Telecopy No. +1 (888) 292-9533)
and (B) in the case of Borrowings denominated in Foreign Currencies, to
J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP,
Attention of The Manager, Loan & Agency Services (Telecopy No. +44 207 777
2360), and in each case with a copy to JPMorgan Chase Bank, N.A., 560 Mission
Street, 19th Floor, San Francisco, California 94105, Attention of Alex Rogin
(Telecopy No. +1 (415) 315-5722);

 

89



--------------------------------------------------------------------------------

(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., Attention of
LC Team, Chicago.LC.Agency.Activity.Team@JPMChase.com (Telecopy No. +1
(214) 307-6874);

(iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of Darren Cunningham
(Telecopy No. +1 (888) 292-9533); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty

 

90



--------------------------------------------------------------------------------

of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.20, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Revolving
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby (except that (x) any amendment
or modification of the financial covenants in this Agreement (or defined terms
used in the financial covenants in this Agreement and (y) only the consent of
the Required Lenders shall be necessary to reduce or waive any obligation of the
Borrower to pay interest or fees at the applicable default rate set forth in
Section 2.13(c)) shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (ii)), (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon (other than interest payable at the applicable default rate of interest
set forth in Section 2.13(c)), or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Revolving Commitment, without the written consent of each
Lender directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Facility Agreement, Incremental Term Loans may be

 

91



--------------------------------------------------------------------------------

included in the determination of Required Lenders on substantially the same
basis as the Revolving Commitments and the Revolving Loans are included on the
Effective Date), (vi) (x) release the Borrower from its obligations under
Article X or (y) release all or substantially all of the Subsidiary Guarantors
from their obligations under the Subsidiary Guaranty, in each case, without the
written consent of each Lender, or (vii) except as provided in clause (d) of
this Section or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, the Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be (it being understood
that any change to Section 2.22 shall require the consent of the Administrative
Agent, the Issuing Bank and the Swingline Lender). Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.

(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Facility Agreement) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Revolving Commitments, payment and satisfaction in full
in cash of all Secured Obligations (other than Unliquidated Obligations), and
the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to the Administrative Agent, (ii) constituting property being sold
or disposed of if the Borrower certifies to the Administrative Agent that the
sale or disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral. In addition, each of the Lenders, on behalf of itself
and any of its Affiliates that are Secured Parties, irrevocably authorizes the
Administrative Agent, at its option and in its discretion, (i) to subordinate
any Lien on any assets granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.02(e) or (ii) in the event that the Borrower shall have advised the
Administrative Agent that, notwithstanding the use by the Borrower of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets.

 

92



--------------------------------------------------------------------------------

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) the outstanding principal
amount of its Loans and participations in LC Disbursements and all interest,
fees and other amounts then accrued but unpaid to such Non-Consenting Lender by
the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Non-Consenting Lender under Sections
2.15 and 2.17, and (2) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 2.16 had
the Loans of such Non-Consenting Lender been prepaid on such date rather than
sold to the replacement Lender.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (which shall be limited, in the case of
legal fees and expenses, to the reasonable and documented fees, disbursements
and other charges of a single firm as primary counsel, along with such
specialist counsel as may reasonably be required by the Administrative Agent,
and a single firm of local counsel in each applicable jurisdiction, for the
Administrative Agent) in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender (which shall be limited, in the case of legal fees
and expenses, to the reasonable and documented fees, disbursements and other
charges of a single firm as primary counsel, along with such specialist counsel
as may reasonably be required by the Administrative Agent, and a single firm of
local counsel in each applicable jurisdiction, for the Administrative Agent, and
not more than a single firm of outside counsel, and a single firm of local
counsel in each applicable jurisdiction, for all of the other Lenders and, in
the event of an actual or reasonably perceived conflict of interest (as
reasonably determined by the Administrative Agent or applicable Lender), one
additional firm of counsel for each group of similarly affected persons) in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses (subject to the foregoing
limitations with respect to legal fees and expenses) incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

93



--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and reasonable and
documented out-of-pocket expenses (including the reasonable and documented
out-of-pocket fees, charges and disbursements of (x) a single firm as primary
counsel, along with such specialist counsel as may reasonably be required by the
Administrative Agent, and a single firm of local counsel in each applicable
jurisdiction for the Administrative Agent and its Related Parties, and (y) not
more than a single firm of outside counsel, and a single firm of local counsel
in each applicable jurisdiction, for all of the other Indemnitees and, in the
event of an actual or reasonably perceived conflict of interest (as reasonably
determined by the applicable Indemnitee), one additional firm of counsel to each
group of similarly affected Indemnitees), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee or any of its Controlled Related Parties,
(ii) a breach in bad faith by such Indemnitee of its material obligations under
the applicable Loan Documents pursuant to a claim initiated by any Loan Party or
(iii) any dispute solely among Indemnitees (not arising as a result of any act
or omission by the Borrower or any of its Subsidiaries or Affiliates) other than
claims against any Credit Party in its capacity as, or in fulfilling its role
as, the Administrative Agent, the Issuing Bank, the Swingline Lender, a lead
arranger, bookrunner, agent or any similar role under or in connection with this
Agreement. As used in this Section 9.03, a “Controlled Related Party” of an
Indemnitee means (1) any Controlling Person or Controlled Affiliate of such
Indemnitee, (2) the respective directors, officers, or employees of such
Indemnitee or any of its Controlling Persons or Controlled Affiliates and
(3) the respective agents or representatives of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates, in the case of this clause (3),
acting on behalf of or at the instructions of such Indemnitee, Controlling
Person or such Controlled Affiliate; provided that each reference to a
Controlling Person, Controlled Affiliate, director, officer or employee in this
sentence pertains to a Controlling Person, Controlled Affiliate, director,
officer or employee involved in the structuring, arrangement, negotiation or
syndication of the credit facility evidenced by this Agreement. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Borrower’s failure to pay any such
amount shall not relieve the Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 

94



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) other than actual or direct damages that are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties, or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default under clause (a), (b), (h), (i) or (j) of Article VII has
occurred and is continuing, any other assignee;

(B) the Administrative Agent;

(C) the Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of any Class, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of

 

95



--------------------------------------------------------------------------------

the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Revolving Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

96



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Revolving Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent

 

97



--------------------------------------------------------------------------------

permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Revolving Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Revolving Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central banking authority having jurisdiction over such
Lender, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (other than Unliquidated Obligations) and so long as the
Revolving Commitments have not expired or terminated. The provisions of Sections
2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Revolving Commitments or the termination of this Agreement or
any other Loan Document or any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of

 

98



--------------------------------------------------------------------------------

the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of the Borrower or any Subsidiary Guarantor against any of and
all of the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

99



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL; CALIFORNIA JUDICIAL REFERENCE. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA
(THE “COURT”) BY OR AGAINST THE BORROWER OR THE LENDERS IN CONNECTION WITH ANY
CONTROVERSY, DISPUTE OR CLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) (EACH, A “CLAIM”) AND THE WAIVER SET FORTH
IN THE PRECEDING PARAGRAPH IS NOT ENFORCEABLE IN SUCH ACTION OR PROCEEDING, THE
BORROWER AND THE LENDERS (BY ITS ACCEPTANCE HEREOF) AGREE AS FOLLOWS:

(1) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN PARAGRAPH (2) BELOW, ANY
CLAIM WILL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.2,
INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTES OR RULES HEREAFTER
ENACTED. THE BORROWER AND THE LENDERS INTEND THIS GENERAL REFERENCE AGREEMENT TO
BE SPECIFICALLY ENFORCEABLE IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638, INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTE OR
RULE HEREAFTER ENACTED. EXCEPT AS OTHERWISE PROVIDED IN THIS AND THE OTHER
RELATED DOCUMENTS, VENUE FOR THE REFERENCE PROCEEDING WILL BE IN THE STATE OR
FEDERAL COURT IN THE COUNTY OR DISTRICT WHERE VENUE IS OTHERWISE APPROPRIATE
UNDER APPLICABLE LAW.

(2) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY; (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING, WITHOUT
LIMITATION, SET-OFF); (C) APPOINTMENT OF A RECEIVER; AND (D) TEMPORARY,
PROVISIONAL OR ANCILLARY REMEDIES (INCLUDING, WITHOUT LIMITATION, WRITS OF
ATTACHMENT, WRITS OF POSSESSION, TEMPORARY RESTRAINING ORDERS OR PRELIMINARY
INJUNCTIONS). THIS AGREEMENT DOES NOT LIMIT THE RIGHT OF THE

 

100



--------------------------------------------------------------------------------

BORROWER OR THE LENDERS TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND REMEDIES
DESCRIBED IN CLAUSES (A)—(D) AND ANY SUCH EXERCISE OR OPPOSITION DOES NOT WAIVE
THE RIGHT OF THE BORROWER OR THE LENDERS TO A REFERENCE PROCEEDING PURSUANT TO
THIS AGREEMENT.

(3) UPON THE WRITTEN REQUEST OF THE BORROWER OR THE LENDERS, THE BORROWER AND
THE LENDERS SHALL SELECT A SINGLE REFEREE, WHO SHALL BE A RETIRED JUDGE OR
JUSTICE. IF THE BORROWER AND THE LENDERS DO NOT AGREE UPON A REFEREE WITHIN TEN
(10) DAYS OF SUCH WRITTEN REQUEST THEN THE BORROWER OR THE LENDERS MAY REQUEST
THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 640(B), INCLUDING ANY REVISION OR REPLACEMENT OF SUCH STATUTE OR RULE
HEREAFTER ENACTED.

(4) ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT FOR TRIAL,
SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN THE BORROWER OR THE
LENDERS SO REQUESTS, A COURT REPORTER WILL BE USED AND THE REFEREE WILL BE
PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE PARTY MAKING SUCH REQUEST SHALL
HAVE THE OBLIGATION TO ARRANGE FOR AND PAY COSTS OF THE COURT REPORTER, PROVIDED
THAT SUCH COSTS, ALONG WITH THE REFEREE’S FEES, SHALL ULTIMATELY BE BORNE BY THE
PARTY WHO DOES NOT PREVAIL, AS DETERMINED BY THE REFEREE.

(5) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE BORROWER AND
THE LENDERS SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE
DISCOVERY IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND MAY ENFORCE ALL
DISCOVERY ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA. THE REFEREE SHALL APPLY THE RULES OF EVIDENCE
APPLICABLE TO PROCEEDINGS AT LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE
ALL ISSUES IN ACCORDANCE WITH APPLICABLE STATE AND FEDERAL LAW. THE REFEREE
SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY
MOTION WHICH WOULD BE AUTHORIZED IN A TRIAL, INCLUDING, WITHOUT LIMITATION,
MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY JUDGMENT. THE REFEREE SHALL REPORT THE
REFEREE’S DECISION, WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND
CONCLUSIONS OF LAW.

(6) THE BORROWER AND THE LENDERS RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN
A GENERAL REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom

 

101



--------------------------------------------------------------------------------

such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the prior written consent of the
Borrower or (i) to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or (2) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

102



--------------------------------------------------------------------------------

SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

SECTION 9.14. Releases of Liens and Subsidiary Guarantors.

(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty and any other Loan Documents upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so required by
this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise. In connection
with any termination or release pursuant to this Section, the Administrative
Agent shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents pursuant to this Section shall be without
recourse to or warranty by the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty if such Subsidiary
Guarantor is no longer a Material Domestic Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Banking Services
Obligations, Swap Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full in cash, the
Revolving Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the security interests in the Collateral created by the
Collateral Documents shall be automatically released and the Subsidiary Guaranty
and any other Collateral Documents and all obligations (other than those
expressly stated to survive such termination) of each Loan Party thereunder
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person.

(d) Upon (i) any disposition (other than any lease or license) by any Loan Party
(other than to any Loan Party) of any Collateral in a transaction permitted
under this Agreement or (ii) the effectiveness of any written consent to the
release of the security interest created under any Collateral Document in any
Collateral pursuant to Section 9.02, the security interests in such Collateral
created by the Collateral Documents shall be automatically released.

(e) In addition, upon the request of any holder of obligations secured by such
Lien or, in the case of a license or sub-license, the applicable licensee or
sub-licensee, the Administrative Agent shall, at the reasonable request of the
Borrower, (A) subordinate any Lien on any Collateral to the holder of any Liens
on such Collateral permitted under clauses (c) of the definition of “Permitted
Encumbrances” and clauses (d), (e), (l), (s) and (t) of Section 6.02, and
(B) enter into non-disturbance or similar agreements, in each case, in
connection with the licensing of intellectual property permitted pursuant to the
terms of this Agreement.

(f) In connection with any termination, release or subordination, or in
connection with any Indebtedness incurred in connection with any licensing or
sub-licensing transactions permitted pursuant to Sections 6.02 and 6.03, the
entry into non-disturbance or similar agreement, in each case, pursuant to this
Section 9.14, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination, release or subordination, or
reasonably required in order to reflect such non-disturbance or similar
agreement, in accordance with Section 9.02.

 

103



--------------------------------------------------------------------------------

SECTION 9.15. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession or control of any such Collateral, such Lender shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.

SECTION 9.16. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

104



--------------------------------------------------------------------------------

ARTICLE X

Borrower Guarantee

SECTION 10.01. Guarantee.

(a) In order to induce the Lenders to extend credit to the Borrower hereunder
and for other good and valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), the Borrower hereby absolutely and irrevocably
and unconditionally guarantees, as a primary obligor and not merely as a surety,
the payment when and as due of the Specified Ancillary Obligations of the
Subsidiaries. The Borrower further agrees that the due and punctual payment of
such Specified Ancillary Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Specified Ancillary Obligation.

(b) The Borrower waives presentment to, demand of payment from and protest to
any Subsidiary of any of the Specified Ancillary Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
The obligations of the Borrower hereunder shall not be affected by (a) the
failure of any applicable Lender (or any of its Affiliates) to assert any claim
or demand or to enforce any right or remedy against any Subsidiary under the
provisions of any Banking Services Agreement, any Swap Agreement or otherwise;
(b) any extension or renewal of any of the Specified Ancillary Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement, any other Loan Document, any
Banking Services Agreement, any Swap Agreement or other agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Specified Ancillary Obligations; (e) the failure of any applicable Lender
(or any of its Affiliates) to take any steps to perfect and maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Specified Ancillary Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Subsidiary or any other guarantor of any of the Specified Ancillary Obligations;
(g) the enforceability or validity of the Specified Ancillary Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Specified
Ancillary Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against any Subsidiary or any other guarantor of
any of the Specified Ancillary Obligations, for any reason related to this
Agreement, any other Loan Document, any Banking Services Agreement, any Swap
Agreement, or any provision of applicable law, decree, order or regulation of
any jurisdiction purporting to prohibit the payment by such Subsidiary or any
other guarantor of the Specified Ancillary Obligations, of any of the Specified
Ancillary Obligations or otherwise affecting any term of any of the Specified
Ancillary Obligations; or (h) any other act, omission or delay to do any other
act which may or might in any manner or to any extent vary the risk of the
Borrower or otherwise operate as a discharge of a guarantor as a matter of law
or equity or which would impair or eliminate any right of the Borrower to
subrogation.

(c) The Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Specified
Ancillary Obligations or operated as a discharge thereof) and not merely of
collection, and waives any right to require that any resort be had by any
applicable Lender (or any of its Affiliates) to any balance of any deposit
account or credit on the books of the Administrative Agent, the Issuing Bank or
any Lender in favor of any Subsidiary or any other Person.

(d) The obligations of the Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Specified Ancillary Obligations, any impossibility in the performance of
any of the Specified Ancillary Obligations or otherwise.

 

105



--------------------------------------------------------------------------------

(e) The Borrower further agrees that its obligations hereunder shall constitute
a continuing and irrevocable guarantee of all Specified Ancillary Obligations
now or hereafter existing and shall continue to be effective or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any
Specified Ancillary Obligation (including a payment effected through exercise of
a right of setoff) is rescinded, or is or must otherwise be restored or returned
by any applicable Lender (or any of its Affiliates) upon the insolvency,
bankruptcy or reorganization of any Subsidiary or otherwise (including pursuant
to any settlement entered into by a holder of Specified Ancillary Obligations in
its discretion).

(f) In furtherance of the foregoing and not in limitation of any other right
which any applicable Lender (or any of its Affiliates) may have at law or in
equity against the Borrower by virtue hereof, upon the failure of any Subsidiary
to pay any Specified Ancillary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Borrower hereby promises to and will, upon receipt of written demand by any
applicable Lender (or any of its Affiliates), forthwith pay, or cause to be
paid, to such applicable Lender (or any of its Affiliates) in cash an amount
equal to the unpaid principal amount of such Specified Ancillary Obligations
then due, together with accrued and unpaid interest thereon. The Borrower
further agrees that if payment in respect of any Specified Ancillary Obligation
shall be due in a currency other than Dollars and/or at a place of payment other
than New York, Chicago or any other Eurocurrency Payment Office and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Specified Ancillary
Obligation in such currency or at such place of payment shall be impossible or,
in the reasonable judgment of any applicable Lender (or any of its Affiliates),
disadvantageous to such applicable Lender (or any of its Affiliates) in any
material respect, then, at the election of such applicable Lender, the Borrower
shall make payment of such Specified Ancillary Obligation in Dollars (based upon
the applicable Equivalent Amount in effect on the date of payment) and/or in New
York, Chicago or such other Eurocurrency Payment Office as is designated by such
applicable Lender (or its Affiliate) and, as a separate and independent
obligation, shall indemnify such applicable Lender (and any of its Affiliates)
against any losses or reasonable out-of-pocket expenses that it shall sustain as
a result of such alternative payment.

(g) Upon payment by the Borrower of any sums as provided above, all rights of
the Borrower against any Subsidiary arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Specified Ancillary Obligations owed by such Subsidiary to the applicable Lender
(or its applicable Affiliates).

(h) The Borrower hereby absolutely, unconditionally and irrevocably undertakes
to provide such funds or other support as may be needed from time to time by
each Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Borrower shall only be liable under this paragraph for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this paragraph or otherwise under this Article X voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The Borrower intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

(i) Nothing shall discharge or satisfy the liability of the Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.

 

106



--------------------------------------------------------------------------------

SECTION 10.02. California Waivers. To the extent California law applies, in
addition to and not in lieu of any other provisions of this Article X, the
Borrower represents, warrants, covenants and agrees as follows:

(a) The obligations of the Borrower under this Article X shall be performed
without demand by any Secured Party and shall be unconditional irrespective of
the genuineness, validity, regularity or enforceability of any of the Loan
Documents, Swap Agreements or Banking Services Agreements, and without regard to
any other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. The Borrower hereby waives any and all
benefits and defenses under California Civil Code Section 2810 and agrees that
by doing so the Borrower shall be liable even if the relevant Subsidiary had no
liability at the time of execution of the applicable Loan Documents, Swap
Agreements or Banking Services Agreements, or thereafter ceases to be liable.
The Borrower hereby waives any and all benefits and defenses under California
Civil Code Section 2809 and agrees that by doing so the Borrower’s liability may
be larger in amount and more burdensome than that of the Subsidiaries. The
Borrower hereby waives the benefit of all principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Article X and agrees that the Borrower’s obligations shall not be affected by
any circumstances, whether or not referred to in this Article X which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor.
The Borrower hereby waives the benefits of any right of discharge under any and
all statutes or other laws relating to guarantors or sureties and any other
rights of sureties and guarantors thereunder.

(b) In accordance with Section 2856 of the California Civil Code, the Borrower
hereby waives all rights and defenses arising out of an election of remedies by
any Secured Party even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for the Secured Obligations, has destroyed
or otherwise impaired the Borrower’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise. The Borrower hereby authorizes and empowers the
Secured Parties to exercise, in their sole and absolute discretion, any right or
remedy, or any combination thereof, which may then be available, since it is the
intent and purpose of the Borrower that its obligations under this Article X
shall be absolute, independent and unconditional under any and all
circumstances. Specifically, and without in any way limiting the foregoing, the
Borrower hereby waives any rights of subrogation, indemnification, contribution
or reimbursement arising under Sections 2846, 2847, 2848 and 2849 of the
California Civil Code or any other right of recourse to or with respect to any
Subsidiary, any constituent of any Subsidiary, any other Person, or the assets
or property of any of the foregoing or to any collateral for the Secured
Obligations until (i) all of the Secured Obligations (other than Unliquidated
Obligations) have been paid and satisfied in full in cash or cash collateralized
pursuant to arrangements reasonably satisfactory to the Administrative Agent, as
the case may be, and the Commitments have terminated or expired, (ii) all
obligations (other than Unliquidated Obligations) owed to the Secured Parties
under the Loan Documents, the Swap Agreements and the Banking Services
Agreements have been fully performed, (iii) the Secured Parties have released,
transferred or disposed of all their right, title and interest in such
collateral or any other security for the Secured Obligations (other than
Unliquidated Obligations) and (iv) there has expired the maximum possible period
thereafter during which any payment made by the Borrower, any Subsidiary
Guarantor or others to any Secured Party with respect to the Secured Obligations
or any other obligations owed to the Secured Parties under the Loan Documents,
the Swap Agreements and the Banking Services Agreements could be deemed a
preference under the Bankruptcy Code of the United States. In connection with
the foregoing, the Borrower expressly waives any and all rights of subrogation
against any Subsidiary, and the Borrower hereby waives any rights to enforce any
remedy which any Secured Party may have against any Subsidiary and any right to
participate in any collateral for the Secured Obligations. The Borrower
recognizes that, pursuant to Section 580d of the California Code of Civil
Procedure, the Secured Parties’ realization through nonjudicial foreclosure upon
any real property constituting security for the Secured Obligations could

 

107



--------------------------------------------------------------------------------

terminate any right of the Secured Parties to recover a deficiency judgment
against any Subsidiary, thereby terminating subrogation rights which other
parties might otherwise have against such Subsidiary. In the absence of an
adequate waiver, such a termination of subrogation rights could create a defense
to enforcement of this Article X against such parties. The Borrower’s hereby
unconditionally and irrevocably waives any such defense.

(c) In addition to and without in any way limiting the foregoing, the Borrower
hereby subordinates any and all Indebtedness of each Subsidiary now or hereafter
owed to the Borrower to the prior payment in full in cash or cash
collateralization pursuant to arrangements reasonably satisfactory to the
Administrative Agent, as the case may be, of all the Secured Obligations (other
than Unliquidated Obligations) owed by the Borrower or any of its Subsidiaries
to the Secured Parties and the termination or expiration of the Commitments and
agrees with the Secured Parties that until (i) all of the Secured Obligations
(other than Unliquidated Obligations) have been paid and satisfied in full in
cash or cash collateralization pursuant to arrangements reasonably satisfactory
to the Administrative Agent, as the case may be, and the Commitments have
terminated or expired, (ii) all obligations owed to the Secured Parties under
the Loan Documents, the Swap Agreements and the Banking Services Agreements have
been fully performed, (iii) the Secured Parties have released, transferred or
disposed of all their right title and interest in such collateral or any other
security for the Secured Obligations and (iv) there has expired the maximum
possible period thereafter during which any payment made by the Borrower, any
Subsidiary or others to the Secured Parties with respect to the Secured
Obligations or any other obligations owed to the Secured Parties under the Loan
Documents, the Swap Agreements or the Banking Services Agreements could be
deemed a preference under the Bankruptcy Code of the United States, the Borrower
shall not demand or accept any payment of principal or interest from any
Subsidiary, claim any offset or other reduction of the Borrower’s obligations
hereunder because of any such Indebtedness, nor take any action to obtain any of
the collateral for the Secured Obligations, provided that, and not in
contravention of the foregoing, so long as no Event of Default has occurred and
is continuing, the Borrower may make loans and extend other intercompany
Indebtedness to and receive payments with respect to such intercompany
Indebtedness from each such obligor to the extent not prohibited by the terms of
this Agreement. If any amount shall nevertheless be paid to the Borrower by any
Subsidiary or another guarantor, such amount shall be held in trust for the
benefit of the Secured Parties and shall forthwith be paid to the Secured
Parties. Further, the Borrower shall have no right of recourse against the
Secured Parties by reason of any action any Secured Party may take or omit to
take under the provisions of this Article X or under the provisions of any of
the Loan Documents, Swap Agreements or Banking Services Agreements. Without
limiting the generality of the foregoing, the Borrower hereby waives, to the
fullest extent permitted by law, diligence in collecting the Secured
Obligations, presentment, demand for payment, protest, all notices with respect
to this Article X or any other Loan Document, Swap Agreement or Banking Services
Agreement which may be required by statute, rule of law or otherwise to preserve
the Secured Parties’ rights against the Borrower under this Article X,
including, but not limited to, notice of acceptance, notice of any amendment of
the Loan Documents, any Swap Agreement or any Banking Services Agreement, notice
of the occurrence of any default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest, and
notice of the incurring by any Subsidiary of any obligation or Indebtedness.

(d) Without limiting the foregoing, the Borrower waives (i) all rights of
subrogation, reimbursement, indemnification, and contribution and any other
rights and defenses that are or may become available to the Borrower by reason
of California Civil Code Sections 2787 to 2855, inclusive, including any and all
rights or defenses the Borrower may have by reason of protection afforded to any
Subsidiary with respect to any of the obligations of the Borrower under this
Article X by reason of a nonjudicial foreclosure or pursuant to the
antideficiency or other laws of the State of California limiting or discharging
the Secured Obligations. Without limiting the generality of the foregoing, the
Borrower hereby expressly waives any and all benefits under (i) California Code
of Civil Procedure Section 580a

 

108



--------------------------------------------------------------------------------

(which Section, if the Borrower had not given this waiver, would otherwise limit
the Borrower’s liability after a nonjudicial foreclosure sale to the difference
between the obligations of the Borrower under this Article X and the fair market
value of the property or interests sold at such nonjudicial foreclosure sale),
(ii) California Code of Civil Procedure Sections 580b and 580d (which Sections,
if the Borrower had not given this waiver, would otherwise limit the Secured
Parties’ right to recover a deficiency judgment with respect to purchase money
obligations and after a nonjudicial foreclosure sale, respectively), and
(iii) California Code of Civil Procedure Section 726 (which Section, if the
Borrower had not given this waiver, among other things, would otherwise require
the Secured Parties to exhaust all of their security before a personal judgment
could be obtained for a deficiency).

(e) Likewise, the Borrower waives (i) any and all rights and defenses available
to the Borrower under California Civil Code Sections 2899 and 3433 and (ii) any
rights or defenses the Borrower may have with respect to its obligations as a
guarantor by reason of any election of remedies by any Secured Party.

(f) The Borrower further waives all rights and defenses that the Borrower may
have because any Subsidiary’s debt is secured by real property. This means,
among other things, that:

(i) the Secured Parties may collect from the Borrower without first foreclosing
on any real or personal property collateral pledged by the applicable
Subsidiary; and

(ii) if any Secured Party forecloses on any real property collateral pledged by
a Subsidiary:

(A) the amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price; and

(B) the Secured Parties may collect from the Borrower even if the Secured
Parties, by foreclosing on the real property collateral, have destroyed any
rights the Borrower may have to collect from the Subsidiaries.

This is an unconditional and irrevocable waiver of any rights and defenses the
Borrower may have because any Subsidiary’s debt evidenced by the Loan Documents,
any Swap Agreement or any Banking Services Agreement is secured by real
property. These rights and defenses include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

(g) Nothing herein shall be deemed to limit the right of any Secured Party to
recover in accordance with California Code of Civil Procedure Section 736 (as
such Section may be amended from time to time), any costs, expenses, liabilities
or damages, including reasonable attorneys’ fees and costs, incurred by any
Secured Party and arising from any covenant, obligation, liability,
representation or warranty contained in any indemnity agreement given to any
Secured Party, or any order, consent decree or settlement relating to the
cleanup of Hazardous Materials or any other “environmental provision” (as
defined in such Section 736) relating to any of the Collateral or any portion
thereof or the right of the Secured Parties to waive, in accordance with the
California Code of Civil Procedure Section 726.5 (as such Section may be amended
from time to time), the security as to any parcel of any Collateral that is
“environmentally impaired” or is an “affected parcel” (as such terms are defined
in such Section 726.5), and as to any personal property attached to such parcel,
and thereafter to exercise against the Borrower or any Subsidiary, to the extent
permitted by such Section 726.5, the rights and remedies of any unsecured
creditor, including reduction of the Secured Parties’ claim against the Borrower
and its Subsidiaries to judgment, and any other rights and remedies permitted by
law.

 

109



--------------------------------------------------------------------------------

(h) The provisions of this Section 10.02 shall survive any satisfaction and
discharge of the Borrower and the Subsidiary Guarantors by virtue of any
payment, court order or any applicable law, except the payment in full in cash
or cash collateralization pursuant to arrangements reasonably satisfactory to
the Administrative Agent, as the case may be, and complete satisfaction of the
Secured Obligations (other than Unliquidated Obligations) and the termination or
expiration of the Commitments.

[Signature Pages Follow]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

MEDIVATION, INC., as the Borrower By  

/s/ Richard A. Bierly

  Name: Richard A. Bierly   Title: Chief Financial Officer JPMORGAN CHASE BANK,
N.A., individually as a Lender, as the Swingline Lender, as the Issuing Bank and
as Administrative Agent By  

/s/ Alex Rogin

  Name: Alex Rogin   Title: Vice President

Signature Page to Credit Agreement

Medivation, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

LENDER

   REVOLVING
COMMITMENT  

JPMORGAN CHASE BANK, N.A.

   $ 75,000,000   

AGGREGATE REVOLVING COMMITMENTS

   $ 75,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:        2. Assignee:          [and is an Affiliate/Approved Fund of
[identify Lender]1] 3. Borrower(s):   Medivation, Inc.   
4. Administrative Agent:     JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement 5. Credit Agreement:   The Credit Agreement
dated as of September 4, 2015 among Medivation, Inc., the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto 6. Assigned Interest:     

 

1  Select as applicable.



--------------------------------------------------------------------------------

Aggregate Amount of Revolving

Commitment/Loans for all

Lenders

 

Amount of

Revolving Commitment/

Loans Assigned

 

Percentage

Assigned of

Revolving Commitment/Loans2

$

  $   %

$

  $   %

$

  $   %

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent
and Issuing Bank and Swingline Lender By:  

 

  Title: [Consented to:]3 MEDIVATION, INC. By:  

 

  Title:

 

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

2



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF CLOSING DOCUMENTS

MEDIVATION, INC.

CREDIT FACILITIES

September 4, 2015

LIST OF CLOSING DOCUMENTS4

A. LOAN DOCUMENTS

 

1. Credit Agreement (the “Credit Agreement”) by and among Medivation, Inc., a
Delaware corporation (the “Borrower”), the institutions from time to time
parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrower
from the Lenders in an aggregate principal amount of $75,000,000.

SCHEDULES

 

Schedule 2.01   —   Revolving Commitments Schedule 3.01   —   Subsidiaries
Schedule 3.05   —   Intellectual Property Schedule 3.06   —   Litigation
Schedule 3.07   —   Compliance with Laws and Agreements Schedule 6.01   —  
Existing Indebtedness Schedule 6.02   —   Existing Liens Schedule 6.08   —    
Existing Restrictive Agreements

EXHIBITS

 

Exhibit A   —   Form of Assignment and Assumption Exhibit B   —     List of
Closing Documents Exhibit C-1   —     Form of U.S. Tax Certificate (Foreign
Lenders That Are Not Partnerships) Exhibit C-2   —     Form of U.S. Tax
Certificate (Foreign Participants That Are Not Partnerships) Exhibit C-3   —    
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit C-4   —     Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships) Exhibit D-1   —     Form of Borrowing Request Exhibit D-2   —    
Form of Interest Election Request Exhibit E   —     Form of Note

 

4  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.



--------------------------------------------------------------------------------

2. Guaranty executed by the initial Subsidiary Guarantors (collectively with the
Borrower, the “Loan Parties”) in favor of the Administrative Agent.

 

3. Pledge and Security Agreement executed by the Loan Parties in favor of the
Administrative Agent, together with pledged instruments and allonges, stock
certificates, stock powers executed in blank, pledge instructions and
acknowledgments, as appropriate.

 

Exhibit A    —    Legal and Prior Names; Principal Place of Business and Chief
Executive Office; FEIN; State Organization Number and Jurisdiction of
Incorporation; Properties Leased by the Grantors; Properties Owned by the
Grantors; Public Warehouses or Other Locations Exhibit B    —   
Aircraft/Engines, Ships, Railcars and Other Vehicles Governed by Federal
Statute; Patents, Copyrights and Trademarks Protected under Federal Law Exhibit
C    —    Legal Description, County and Street Address of Property on which
Fixtures are located Exhibit D    —    List of Instruments, Pledged Securities
and other Investment Property Exhibit E    —      UCC Financing Statement Filing
Locations Exhibit F    —      Commercial Tort Claims Exhibit G    —     
Grantors Exhibit H    —      Deposit Accounts; Securities Accounts Exhibit I   
—      Amendment

 

4. Confirmatory Grant of Security Interest in United States Patents made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

Schedule A    —    Registered Patents; Patent Applications; Other Patents

 

5. Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 

Schedule A    —    Registered Trademarks; Trademark and Service Mark
Applications; Other Trademarks

 

6. Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property casualty insurance policies of the Borrower and the
Subsidiary Guarantors, together with separate lender loss payable endorsements
and (y) additional insured with respect to the liability insurance of the
Borrower and the Subsidiary Guarantors, together with separate additional
insured endorsements.

B. UCC DOCUMENTS

 

7. UCC, tax lien and name variation search reports naming each Loan Party from
the appropriate offices in relevant jurisdictions.

 

8. UCC financing statements naming each Loan Party as debtor and the
Administrative Agent as secured party as filed with the appropriate offices in
applicable jurisdictions.

 

2



--------------------------------------------------------------------------------

C. CORPORATE DOCUMENTS

 

9. Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

 

10. Good Standing Certificate (or analogous documentation if applicable) for
each Loan Party from the Secretary of State (or analogous governmental entity)
of the jurisdiction of its organization, to the extent generally available in
such jurisdiction.

D. OPINIONS

 

11. Opinion of Cooley LLP, counsel for the Loan Parties.

E. CLOSING CERTIFICATES AND MISCELLANEOUS

 

12. A Certificate signed by the President, a Vice President or a Financial
Officer of the Borrower certifying the following: (i) that all of the
representations and warranties contained in Article III of the Credit Agreement
are true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) as of the Effective Date except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) as of such earlier date and (ii) that no Default or Event of
Default has occurred and is then continuing.

 

13. A Certificate of the chief financial officer of the Borrower in form and
substance satisfactory to the Administrative Agent supporting the conclusions
that, immediately after giving effect to the Transactions to occur on the
Effective Date, the Borrower and its Subsidiaries, taken as a whole, are and
will be Solvent.

 

3



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 4, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Medivation, Inc. (the “Borrower”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 4, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Medivation, Inc. (the “Borrower”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

     

Name:

 

Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September 4, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Medivation, Inc. (the “Borrower”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

     

Name:

 

Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of September 4, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Medivation, Inc. (the “Borrower”), the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

     

Name:

 

Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [                    ]

Facsimile: [                    ]]5

With a copy to:

[                    ]

[                    ]

Attention: [                    ]

Facsimile: [                    ]

Re: Medivation, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of September 4, 2015
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Medivation, Inc. (the “Borrower”),
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.03 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing requested hereby:

 

1. Aggregate principal amount of Borrowing:6                     

 

2. Date of Borrowing (which shall be a Business Day):                     

 

3. Type of Borrowing (ABR or Eurocurrency):                     

 

4. Interest Period and the last day thereof (if a Eurocurrency Borrowing):7
                    

 

5. Agreed Currency:                     

 

 

5  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

6  Not less than applicable amounts specified in Section 2.02(c).

7  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

6. Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent and the Borrower to which proceeds of Borrowing
are to be disbursed:                     

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

Very truly yours,

MEDIVATION, INC.,

as the Borrower

By:

   

Name:

 

Title:

 

 

 

1  To be included only for Borrowings on the Effective Date.



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn

Chicago, Illinois 60603

Attention: [            ]

Facsimile: ([    ]) [    ]-[            ]]1

Re: Medivation, Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of September 4, 2015
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Medivation, Inc. (the “Borrower”),
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.08 of the Credit Agreement that it requests to [convert][continue] an
existing Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such
[conversion][continuation] requested hereby:

 

1. List date, Type, principal amount, Agreed Currency and Interest Period (if
applicable) of existing Borrowing: __________

 

2. Aggregate principal amount of resulting Borrowing:                     

 

3. Effective date of interest election (which shall be a Business Day):
                    

 

4. Type of Borrowing (ABR or Eurocurrency):                     

 

5. Interest Period and the last day thereof (if a Eurocurrency Borrowing):2
                    

 

6. Agreed Currency:                     

[Signature Page Follows]

 

 

 

1  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

2  Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Very truly yours,

MEDIVATION, INC.,

as Borrower

By:

   

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

NOTE

September [    ], 2015

FOR VALUE RECEIVED, the undersigned, MEDIVATION, INC., a Delaware (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of [NAME OF
LENDER] (the “Lender”) the aggregate unpaid Dollar Amount of all Loans made by
the Lender to the Borrower pursuant to the “Credit Agreement” (as defined below)
on the Maturity Date or on such earlier date as may be required by the terms of
the Credit Agreement. Capitalized terms used herein and not otherwise defined
herein are as defined in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement. Interest hereunder is due and payable at such times and on
such dates as set forth in the Credit Agreement.

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of September 4, 2015 by and among the
Borrower, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount of such
Lender’s Revolving Commitment, the indebtedness of the Borrower resulting from
each such Loan to it being evidenced by this Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments of the principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.



--------------------------------------------------------------------------------

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.

This Note shall be construed in accordance with and governed by the law of the
State of New York.

*****

 

2



--------------------------------------------------------------------------------

MEDIVATION, INC.

By:

   

Name:

 

Title:

 

Note



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

   Amount
of Loan    Type of
Loan
Currency    Interest
Period/
Rate    Amount of
Principal
Paid or
Prepaid    Unpaid
Principal
Balance    Notation
Made By

Note